Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2191 Page 1 of 120




   1
   2
   3
   4
   5
   6
   7                            UNITED STATES DISTRICT COURT
   8                          SOUTHERN DISTRICT OF CALIFORNIA
   9
        KIM RHODE, et al.,                                     Case No.: 18-cv-802-BEN
  10
  11                                     Plaintiffs,
              v.                                           ORDER GRANTING
  12    XAVIER BECERRA, in his official                    PLAINTIFFS’ MOTION FOR
        capacity as Attorney General of the State          PRELIMINARY INJUNCTION
  13    of California,
  14
                                        Defendant.
  15
  16         The experiment has been tried. The casualties have been counted.
  17
       California’s new ammunition background check law misfires and the Second
  18
  19   Amendment rights of California citizens have been gravely injured. In this action,
  20
       Plaintiffs seek a preliminary injunction enjoining California’s onerous and
  21
  22   convoluted new laws requiring ammunition purchase background checks and

  23   implementing ammunition anti-importation laws. For the reasons that follow, the
  24
       motion for preliminary injunction is granted.
  25
  26                                                   1

  27
  28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2192 Page 2 of 120




   1         The purported state interest to be achieved by these new laws is keeping

   2   ammunition out of the hands of prohibited Californians. These new laws are
   3
       constitutionally defective for several reasons. First, criminals, tyrants, and
   4
   5   terrorists don’t do background checks. The background check experiment defies
   6
       common sense while unduly and severely burdening the Second Amendment rights
   7
       of every responsible, gun-owning citizen desiring to lawfully buy ammunition.
   8
   9   Second, the implementing regulations systematically prohibit or deter an untold
  10
       number of law-abiding California citizen-residents from undergoing the required
  11
  12   background checks. Third, in the seven months since implementation, the standard

  13   background check rejected citizen-residents who are not prohibited persons
  14
       approximately 16.4 % of the time. Fourth, the ammunition anti-importation laws
  15
  16   directly violate the federal dormant Commerce Clause.
  17
                                       I.    BACKGROUND
  18
  19         For the last 170 years, California citizens were able to purchase wanted or
  20
       needed ammunition without background checks. They could order ammunition
  21
       over the internet and from vendors outside the state. Today, the first state in the
  22
  23   nation to do so, California extends the idea of firearm background checks to
  24
  25
  26                                                 2

  27
  28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2193 Page 3 of 120




   1   ammunition purchasers.1   2
                                     In other words, every time a person wants to buy

   2   ammunition legally, a licensed ammunition dealer must first conduct a California
   3
       Department of Justice background check in a face-to-face transaction. No doubt, to
   4
   5   prevent gun crime by preventing felons and other prohibited persons from acquiring
   6
       ammunition is a laudable goal.3 But there is little evidence that pre-purchase
   7
   8
   9  “Ammunition control is the next frontier in U.S. gun control policy.” Brendan J.
       1

     Healey, Plugging the Bullet Holes in U.S. Gun Law: An Ammunition-Based
  10 Proposal for Tightening Gun Control, 32 J. Marshall L. Rev. 1 (1998).
  11
       2
         New York was the first state to enact a comprehensive ammunition background
  12
       check system, but the system has yet to be implemented. James B. Jacobs and Zoe
  13   A. Fuhr, Universal Background Checking – New York’s SAFE Act, 79 Albany L.
       Rev. 1327, 1345 (2016). Unlike California’s goal of stopping prohibited persons
  14
       from buying ammunition, New York’s law was intended to identify mass shooters.
  15   The Governor of New York argued that ammunition background checking would
  16
       enable police to monitor high-volume ammunition transactions to prevent mass
       killings. Id. at 1345-46. However, constructing the New York system proved
  17   unworkable. In 2015, the Governor suspended efforts to implement the background
  18   check provisions. Id. at 1350. The requirement that ammunition purchases be
       conducted in a face-to-face transaction is the only part of New York’s SAFE Act
  19   currently in force. Id. at 1352. Not surprisingly, “the law is pushing out-of-state
  20   [ammunition vendor] competitors from the New York market,” just like the
       California law has pushed out-of-state vendors from the California market.
  21
       3
  22   While the goal is laudable, choking off ammunition as a means to that end is
     constitutionally offensive. The notion of reducing gun crime by controlling
  23
     ammunition purchases can be traced back to at least 1993. That year, United States
  24 Senator Daniel P. Moynihan introduced a series of bills to strictly regulate the sale
     of handgun ammunition. Scott D. Dailard, The Role of Ammunition in a Balanced
  25
  26                                                  3

  27
  28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2194 Page 4 of 120




   1   ammunition background checking will accomplish the goal and the burden it places

   2   on the Constitutional rights of law-abiding firearm owners is profound.
   3
       Furthermore, compared to the discouraging effect on criminals, the laws have a
   4
   5   severely disproportionate effect on law-abiding citizen-residents. As one
   6
       commentator put it, “in the end, the [Safety for All] Act will have a much more
   7
       profound effect on law-abiding citizens than it will on criminals or the mentally ill.
   8
   9   While an average Californian would not risk breaking the law to purchase illegal
  10
       ammunition, criminals and mentally ill individuals planning mass-shootings would
  11
  12   be much more likely to do so.” Forrest Brown, The Wild West: Application of the

  13   Second Amendment’s Individual Right to California Firearm Legislation, 92 S. Cal.
  14
       L. Rev. 1203, 1231 (2019).
  15
  16
  17
  18   Program of Gun Control: A Critique of Moynihan Bullet Bills, 20 J. Legis. 19
       (1994). Moynihan contended that society is so saturated with guns that gun crime
  19   would continue even if all firearm sales were halted, so instead he imagined a nation
  20   of empty guns.
            The Senator’s solution was the constitutionally offensive means of depleting
  21   stores of ammunition through government regulation. “[C]ommerce in ammunition
  22   is readily amenable to legislative controls – bullets can be banned or taxed into
       obsolescence.” Id. at 22. Because he estimated there exists only a four-year
  23
       supply of ammunition in factory, commercial, or household inventories, Moynihan
  24   envisioned “the regulatory end in view [would be] a nation of empty guns . . . .” Id.
  25
  26                                                 4

  27
  28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2195 Page 5 of 120




   1         A ballot initiative known as Proposition 63 (the “Safety for All Act of 2016”)

   2   (a misnomer), amended California’s Penal Code to regulate the purchase of all
   3
       firearm ammunition.4 Ammunition sales, deliveries, or transfers in California must
   4
   5   now be conducted by a state-licensed ammunition vendor in a face-to-face
   6
       transaction. Cal. Penal Code § 30312(a)-(b). A California resident who seeks to
   7
       buy firearm ammunition must first pay for and pass an electronic background check
   8
   9   each time he or she wishes to make a purchase. And a resident may not purchase
  10
  11
  12   4
         According to the Attorney General, the legislature enacted Senate Bill 1235 (“SB
  13   1235”) in July 2016 prior to the November 2016 general election at which
       Proposition 63 was passed by the electorate. SB 1235 “prospectively amended”
  14   aspects of Proposition 63. Def.’s Opp’n, Doc. 34, at n.1. The result is a curious
  15   and complicated patchwork quilt of new Penal Code provisions covering
       ammunition sales, purchases, and background checks.
  16
              Some provisions spring from SB 1235; others flow from Proposition 63. For
  17   example, SB 1235 § 19(a) anticipated the passage of Proposition 63 with the
       following language: “Sections 12, 15, and 16 of this act shall only become operative
  18
       if the Safety for All Act of 2016 is enacted by the voters at the November 8, 2016,
  19   statewide general election and becomes effective, in which case Sections 1, 2, 3, 4,
  20   5, 6, 7, 8, 9, 10, 11, 13, and 14 shall not become operative.” Proposition 63 § 13
       also anticipated amendments to the voter-approved provisions with the following
  21   language: “The provisions of this measure may be amended by a vote of 55 percent
  22   of the members of each house of the Legislature and signed by the Governor so long
       as such amendments are consistent with and further the intent of this Act.” While it
  23   is not clear whether SB 1235 pre-amended Proposition 63, as a matter of state law, it
  24   makes no difference at this juncture because constitutional defects appear throughout
       both packages. However, the issue may need to be addressed more thoroughly at
  25   some point.
  26                                                5

  27
  28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2196 Page 6 of 120




   1   from vendors outside of California, whether in person or through an internet

   2   transaction, unless the ammunition is delivered directly to a California-licensed
   3
       ammunition vendor, whereupon the resident must then pay for and pass the
   4
   5   background check in a face-to-face transaction. Id.; § 30314. Of course, the right
   6
       to keep and bear arms is not unlimited. Some laws imposing conditions and
   7
       qualifications on the commercial sale of guns and ammunition do not infringe on
   8
   9   Second Amendment rights. One example of a permissible regulation is a law
  10
       requiring stores to display ammunition beyond the reach of customers.
  11
  12   Nevertheless, the Second Amendment is not a “loophole” that needs to be closed.

  13   See Proposition 63, § 3 describing various Second Amendment freedoms as
  14
       loopholes, at ¶5 (“Although California has led the nation in gun safety laws, those
  15
  16   laws still have loopholes…. We can close these loopholes.”); at ¶6 (re: no
  17
       background checks for sales of ammunition: “We should close that loophole.”); at
  18
       ¶12 (re: possessing magazine holding more than 10 rounds: “We should close that
  19
  20   loophole.”); Def.’s Opp’n to Pls.’ Mot. for Prelim. Inj., Doc. 34, at 5 (“Loopholes
  21
       in the State’s gun safety laws permitted violent felons and other persons prohibited
  22
  23   from possessing firearms and ammunition to perpetuate gun violence.”); id. (“Prop.

  24   63 amended the California Penal Code to close the loophole…”).
  25
  26                                                 6

  27
  28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2197 Page 7 of 120




   1       A. The Main Gate and Four Doors

   2         Proposition 63 has constructed an unnecessarily complicated maze that all
   3
       ammunition purchasers must navigate. Metaphorically, all ammunition to be
   4
   5   bought or sold must be kept in the back storeroom of a licensed ammunition vendor.
   6
       In order to be admitted to the storeroom to buy ammunition, a California resident
   7
   8
       must first pass through a main gate. The main gate requires proving citizenship.

   9   Proceeding through the gateway, the California resident is then presented with a
  10
       choice of four doors. Each door is a different kind of background check and each
  11
  12   doorway leads to the back storeroom5. Door No. 1 is the “Standard” background
  13   check. It is supposed to be quick and costs one dollar but it is only for people who
  14
       have previously bought a firearm through a California licensed firearm dealer or
  15
  16
  17
  18   5
         The original version of Proposition 63, which is the version the voters were
  19   presented with and voted on, takes a different approach to ammunition purchases.
  20   The original version provided for a four-year ammunition authorization card based
       on a single background check. See Def.’s Resp. to Court’s Apr. 1, 2020 Inquiry,
  21   Doc. 58, at 5 (“SB 1235’s primary change to Prop. 63 relates to Penal Code section
  22   30370. Under Prop. 63, Penal Code section 30370 authorized the Department to
       issue “ammunition purchase authorizations” that would last four years, subject to
  23   revocation, if the holder became prohibited. Prop. 63 § 8.15. SB 1235 repealed that
  24   provision and added a new Penal Code section 30370 that established the current,
       point-of-sale background check process. See 2016 Cal. Stat., ch. 55, §§ 15, 16.”).
  25
  26                                                7

  27
  28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2198 Page 8 of 120




   1   who have registered a firearm. Most try this door first. Door No. 2 is a “Basic”

   2   background check. It is slow and costs $19. Anyone can try this door and many
   3
       do. Door No. 3 is a Certificate of Eligibility Verification check. It is quick and
   4
   5   cheap, but it is only for those who have already gone through a long, expensive, and
   6
       arduous process of obtaining a Certificate of Eligibility or “C.O.E.” Door No. 4
   7
       leads to the new firearms showroom. Here, a person purchases a firearm and
   8
   9   submits to an expensive and slow full background check conducted through federal
  10
       and state databases. If the Californian passes the Door No. 4 background check, she
  11
  12   may also be admitted to the ammunition storeroom after the statutory ten-day

  13   cooling off period. Though based on complete database searches and live analyst
  14
       reviews, background checks for Doors No. 2 and No. 4, are good for one purchase
  15
  16   only—just like a Door No. 1 check. Each of these passageways will be described in
  17
       more detail.
  18
  19
          B. The Main Gate

  20         Between July 1, 2019 and January 31, 2020, almost 640,000 resident citizens
  21
       of California were admitted through the main gate and tried one of the four doors to
  22
  23   buy ammunition. Ironically, while the State now requires background checks for
  24
  25
  26                                                8

  27
  28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2199 Page 9 of 120




   1   everyone, at the same time, it has adopted a regulation which is preventing many

   2   from starting the background test.
   3
             Before a person can go through the main gate and start a background test, he
   4
   5   or she must prove citizenship. By itself, a standard California driver’s license or
   6
       identification card is not good enough to prove citizenship. If a person is relying on
   7
       only his driver’s license to buy ammunition, he needs a new California REAL ID-
   8
   9   compliant driver’s license (“DL”) or identification card (“ID”). Obtaining a REAL-
  10
       ID card from the Department of Motor Vehicles requires more proof of citizenship
  11
  12   than the standard California card. California made two important changes to its DL

  13   and ID in 2018. In January 2018, California began issuing REAL IDs to qualified
  14
       residents. Def.’s Opp’n, Doc. 34, at 8. At the same time, standard California DLs
  15
  16   and IDs started being labeled with a phrase, “Federal Limits Apply” (“FLA”) in the
  17
       right corner. The FLA label distinguishes standard California DLs and IDs from
  18
       REAL ID-compliant cards. All of this would be beside the point if it were not for
  19
  20   two more California choices.
  21
             One California choice complicating the picture is a 2013 state law known as
  22
  23   AB 60. Among other things, AB 60 directed the Department of Motor Vehicles to

  24   issue California DLs to aliens who may be unlawfully present in the United States
  25
  26                                                 9

  27
  28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2200 Page 10 of 120




    1   and reside in California. The California DMV began issuing AB 60 DLs in 2015.

    2   First Morales Declaration, Doc. 34-1, at ¶36. AB 60 DLs are also labeled with the
    3
        phrase “Federal Limits Apply” and look exactly like the standard DLs and IDs now
    4
    5   issued to California’s U.S. Citizen-residents. Id. at ¶¶37-39 (“For those applicants
    6
        with ‘FEDERAL LIMITS APPLY’ licenses issued after January 22, 2018, however,
    7
        there is no practical way to determine from the face of the license whether the
    8
    9   applicant is an AB 60 license holder.”). To emphasize the point, all standard
   10
        California driver’s licenses now look exactly the same, whether issued to a citizen
   11
   12   resident or to an unlawfully present alien.

   13         Here is the rub. Without additional proof of citizenship, everyone who wants
   14
        to buy ammunition with a standard California DL is rejected at the main gate
   15
   16   because a person who presents a standard California DL at the main gate may be
   17
        either a U.S. Citizen or an unlawfully-present alien. The first person has a federal
   18
        constitutional right to possess a firearm and buy ammunition. The other person
   19
   20   commits a federal crime by possessing either a firearm or ammunition.6 This
   21
   22
        See 18 U.S.C. § 922(g)(5)(A) (“It shall be unlawful for any person—who, being an
        6
   23
      alien—is illegally or unlawfully in the United States. . . to ship or transport in
   24 interstate or foreign commerce, or possess in or affecting commerce, any firearm or
      ammunition; or to receive any firearm or ammunition which has been shipped or
   25
   26                                                 10

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2201 Page 11 of 120




    1   identification confusion is likely a large problem affecting perhaps as many as 12

    2   million California residents.7
    3
              California’s decision to require proof of citizenship places heavy burdens on
    4
    5   law-abiding citizens. Today, a United States Citizen who has only a standard
    6
        California-issued DL or ID will not qualify to take the first step in purchasing
    7
        ammunition, i.e., the ammunition background check.8 That citizen is completely
    8
    9
   10
      transported in interstate or foreign commerce.”). United States v. Torres, 911 F.3d
   11 1253 (9th Cir. 2019) (The firearm and ammunition “prohibition applies only to those
   12 who are present in the United States ‘illegally or unlawfully.’”)
   13   7
          Neither party attempts to quantify the problem. According to the California
   14   Department of Motor Vehicles (“DMV”) website, California residents number
        approximately 40 million. Approximately 30 million persons have been issued DLs
   15   or IDs. See www.dmv.ca.gov/portal/dmv/detail/pubs/media_center/statistics
   16   (California DMV Statistics as of January 1, 2019) (.pdf file). Assuming these DLs
        and IDs expire every five years, one-fifth of the licensed population (or six million
   17
        individuals) renew every year. Since the standard DL that looks identical to the AB
   18   60 DL began issuing two years ago, as many as 12,000,000 citizen residents may
        carry the ambiguous identity card.
   19
             Unknown is the number of citizen residents who have not qualified for a REAL
   20   ID card or are otherwise content to carry a standard DL. Also unknown is the
   21
        number of unlawfully present aliens who have been issued an AB 60 card.
        According to California’s DMV website, by April 4, 2018, AB 60 DLs totaled
   22   1,001,000. (See www.dmv.ca.gov/portal/dmv/detail/pubs/newsrel/2018/2018_30).
   23   8
        See Declaration of George Dodd, Vietnam Veteran, recipient of the purple heart
   24 and bronze star, but without passport or birth certificate. Doc. 32-16.
   25
   26                                                 11

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2202 Page 12 of 120




    1   blocked. To continue the metaphor, that citizen will never be admitted through the

    2   main gate. There is no place within California where that citizen might go to buy
    3
        even one round of ammunition, for anyone who sells it commits a misdemeanor.
    4
    5   See Cal. Penal Code § 30312.9
    6
              If the citizen looks outside of California, he or she will run into the anti-
    7
        importation laws. See Cal. Penal Code §§ 30312, 30314, 30370, and 30385. The
    8
    9   California resident may try purchasing ammunition through the internet, but once
   10
        again, the ammunition must first be delivered to an in-state vendor where the
   11
   12   purchaser must qualify to pass through the main gate before choosing one of the four

   13   background check doors. Cal. Penal Code § 30312(b). Without some additional
   14
        proof of citizenship, that citizen is completely blocked. The California resident may
   15
   16   personally travel outside of California and buy ammunition, but that person also
   17
   18
   19
        9
   20     The law does provide an exception for ammunition purchased at a commercial
        target range, but the ammunition must not leave the range. Cal. Penal Code §
   21   30312(c)(9). There is also an exception for purchasing ammunition from a spouse,
   22   registered domestic partner, or immediate family member. Cal. Penal Code §
        30312(c)(10). However, without a spouse, partner, or family member to buy from,
   23   there is nowhere in California one may go to buy ammunition for defense of self,
   24   defense of family, defense of property, use in a militia, hunting, or recreational
        shooting.
   25
   26                                                 12

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2203 Page 13 of 120




    1   commits a crime by bringing ammunition back into California, even if the purpose is

    2   only for home defense. Cal. Penal Code § 30314 (c). As in the other cases, to
    3
        obey the law he or she must first have the ammunition physically delivered to an in-
    4
    5   state vendor for the ammunition purchase check, and that requires first being
    6
        admitted through the main gate. Cal. Penal Code § 30314(a). All of this goes far
    7
        beyond fine tuning a regulation on the commercial sales of ammunition.
    8
    9         Why the unnecessary complication over qualifying for a background check?
   10
        Espousing a state interest in preventing unlawfully-present aliens from acquiring
   11
   12   ammunition in violation of federal law, California’s Department of Justice has made

   13   a choice. Def.’s Opp’n, Doc. 34, at 20 (“[T]he purpose and effect of the
   14
        identification requirements is to prevent persons without lawful presence from
   15
   16   purchasing ammunition (or firearms) in violation of federal law.”) (emphasis
   17
        added). The Attorney General cites no state statute for this choice. The notion
   18
        does not appear in the text of Proposition 63 or in SB 1235. In fact, other California
   19
   20   statutes require only that personal information be obtained from the magnetic strip of
   21
        a DL or ID without specifying any particular type of DL or ID.10 As California has
   22
   23
   24   10
          See Cal. Penal Code § 30370(b), from SB 1235 § 15 (effective July 1, 2019) (“To
        determine if the purchaser or transferee is eligible to purchase or possess
   25
   26                                                13

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2204 Page 14 of 120




    1   declared itself a “sanctuary” state, it is not immediately clear what state or local

    2   officials would or could do if they did discover an alien unlawfully present
    3
        attempting to acquire ammunition.11
    4
    5
    6
    7   ammunition pursuant to paragraph (1) of subdivision (a), the department shall cross-
        reference the ammunition purchaser’s or transferee’s name, date of birth, current
    8   address, and driver’s license or other government identification number, as
    9   described in Section 28180, with the information maintained in the AFS. If the
        purchaser’s or transferee’s information does not match an AFS entry, the transaction
   10   shall be denied.”) (emphasis added); Cal. Penal Code § 28180 (“The purchaser’s
   11   name, date of birth, and driver’s license or identification number shall be obtained
        electronically from the magnetic strip on the purchaser’s driver’s license or
   12
        identification and shall not be supplied by any other means, except as authorized by
   13   the department.”) (emphasis added).
               Penal Code Section § 30352(c) requires an ammunition vendor to require
   14
        “bona fide evidence of identity” prior to delivering ammunition to a person
   15   authorized to purchase. Cal. Penal Code § 16300, in turn, defines “bona fide
   16
        evidence of identity” as including a motor vehicle operator’s license and a state
        identification card. Section 16300 does not distinguish between standard DLs and
   17   IDs and AB 60 DLs or IDs. It appears that the Real ID/citizenship requirement
   18   springs from nothing more than the recently approved implementing regulation (11
        Cal. Code Reg. § 4045.1).
   19
        11
   20      When state and local law enforcement officers objected to being dragooned into
        federal service to carry out background checks of handgun purchasers under the
   21   Brady Act, the Supreme Court decided that, “[t]he Federal Government may not
   22   compel the States to enact or administer a federal regulatory program [and] [t]he
        mandatory obligation imposed on CLEOs [chief local law enforcement officers] to
   23
        perform background checks on prospective handgun purchasers plainly runs afoul of
   24   that rule.” Printz v. United States, 521 U.S. 898, 933 (1997). Under the separation
        of powers doctrine, state law enforcement officers need not help the federal
   25
   26                                                  14

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2205 Page 15 of 120




    1         To be clear, as stated before, it is a laudable goal to keep ammunition out of

    2   the possession of aliens illegally or unlawfully present. But the State offers no
    3
        evidence of an unlawful alien-in-possession-of-ammunition crime problem. It
    4
    5   almost seems like a pretext for further handcuffing Second Amendment rights.
    6
        Why does California assume that all ammunition purchasers are unlawfully present
    7
        aliens until proven otherwise? Other constitutional rights are not treated this way.
    8
    9   For example, the First Amendment protects a citizen’s right to contribute money to a
   10
        political candidate while aliens are prohibited from doing the same. 12 Yet, federal
   11
   12
   13
        government enforce the federal law criminalizing the possession of ammunition by
   14   an alien in the country unlawfully.
   15
               Beyond that, the State and several California counties have declared
        themselves to be sanctuaries for aliens unlawfully within their jurisdictions. See
   16   e.g. Calif. SB 54, Cal. Govt. Code § 7284 (“The California Values Act”); Cal. Govt.
   17   Code § 7284.6 (a)(1)(A) (“California law enforcement agencies shall not: Use
        agency or department moneys or personnel to investigate, interrogate, detain, detect,
   18   or arrest persons for immigration enforcement purposes, including the following:
   19   Inquiring into an individual’s immigration status.”). Consequently, the Attorney
        General’s explanation that the State desires to prevent unlawfully present aliens
   20   from violating federal ammunition possession laws sounds off-key.
   21
        12
         Title 52 U.S.C. § 30121 (“It shall be unlawful for (1) a foreign national, directly
   22
      or indirectly, to make (A) a contribution or donation of money or other thing of
   23 value, or to make an express or implied promise to make a contribution or donation,
      in connection with a Federal, State, or local election.”).
   24
   25
   26                                                15

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2206 Page 16 of 120




    1   election laws do not require a political donor to prove U.S. citizenship as a pre-

    2   condition to making campaign contributions. Enforcing ammunition possession
    3
        laws against aliens can be done like election laws, if and when a crime is committed.
    4
    5         With a REAL ID,13 a Californian may pass though the main gate and pick one
    6
        of the four doors. Without a REAL ID in hand, a person must present a U.S.
    7
        Passport or a certified birth certificate along with their standard California DL.
    8
    9   Unfortunately, neither a birth certificate nor a passport are obtained quickly or
   10
        inexpensively. According to Plaintiffs, to obtain a U.S. Passport, one born in the
   11
   12   United States must generally provide a U.S. birth certificate and pay fees of at least

   13
   14
   15   13
           The process of applying for a REAL ID-compliant card and the documents
   16   required are set forth in Cal. Code Regs. tit.13, § 1700, et seq. One of the
   17   documents is a certified birth certificate. With the correct documents she must visit
        an office of the California Department of Motor Vehicles to apply for the REAL ID.
   18   Unfortunately, all DMV field offices were closed on March 27, 2020 with no date
   19   for re-opening due to the California State of Emergency arising from the covid-19
        pandemic. When the day comes that a resident is able to successfully apply, the
   20   Department of Motor Vehicles will mail the REAL ID-compliant card to the
   21   person’s verified residence. There is no evidence in the record as to how long the
        process requires. Suffice it to say, even if one spends the time in line at an open
   22
        DMV office and possesses the requisite U.S. Passport or certified birth certificate
   23   and two documents proving residence, it takes much longer than one day.
   24
   25
   26                                                 16

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2207 Page 17 of 120




    1   $145 and wait approximately six to eight weeks. Plaintiffs’s Memo of Ps & As,

    2   Doc. 32-1, at 10. Of course, many citizens are content to live their entire lives
    3
        within the United States and have no need to obtain a passport. The alternative is a
    4
    5   certified copy of a state birth certificate. If a person does not possess a certified
    6
        copy of their birth certificate, according to the Plaintiffs, obtaining a copy will
    7
        require a search costing up to $34 and taking up to 22 weeks. Id. at 10-11 and n. 8.
    8
    9   According to the California Department of Public Health – Vital Records website,
   10
        obtaining a certified copy of a California birth certificate may take between 3.5
   11
   12   weeks and 7.5 weeks.14 If a person needs ammunition soon, neither option is good.

   13   Yet, there is no other way around the requirement. The Attorney General does not
   14
        share the concern. He says, “presenting an approved form of additional
   15
   16   documentation, such as a passport, is an easy cure.” Def.’s Opp’n, Doc. 34, at 20.
   17
              Unfortunately, some law-abiding responsible citizen residents, who have a
   18
        constitutional right to purchase ammunition, might never qualify to pass through the
   19
   20   main gate (i.e., undergo a background check). Consider the case of Vietnam War
   21
        Veteran, George Dodd. See Declaration of G. Dodd, Doc. 32-16. Dodd is an
   22
   23
   24
        14
          Https://www.cdph.ca.gov/Programs/CHSI/Pages/Vital-Records-Obtaining-
   25   Certified-Copies-of-Birth-Records.aspx.
   26                                                  17

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2208 Page 18 of 120




    1   honorably retired member of the U.S. Navy. Recipient of the Bronze Star and

    2   Purple Heart, Dodd is a U.S. Citizen and 40-year resident of California. He has a
    3
        California standard ID with the Federal Limits Apply notation. He does not have a
    4
    5   REAL ID-compliant ID and he cannot obtain one. Dodd was adopted at a young
    6
        age and does not know his biological father’s full name, consequently he cannot
    7
        easily obtain his birth certificate. Without a certified copy of his birth certificate, he
    8
    9   is unable to obtain a U.S. Passport. Without a birth certificate or a passport, Dodd
   10
        cannot obtain a California issued REAL ID card. Without the REAL ID-compliant
   11
   12   DL or ID, Dodd must have a birth certificate or passport to qualify to undergo an

   13   ammunition background check. How does one quantify the burden on Dodd’s
   14
        constitutional rights? Is it a complete ban? A lesser but still severe burden? A
   15
   16   severe burden tempered by mechanisms which can hypothetically overcome the
   17
        barriers to acquiring ammunition?
   18
   19
           C. Door No. 1

   20         Of the approximately 40 million residents of California, 640,000 citizens who
   21
        wanted to buy ammunition somehow made it through the main gate. Of those,
   22
   23   616,257 citizens chose Door No. 1 and underwent a “Standard” background check.
   24
        It is an electronic Automated Firearms System (“AFS’) check cross-checked by the
   25
   26                                                  18

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2209 Page 19 of 120




    1   Armed Prohibited Persons System (“APPS”) list. With the Standard background

    2   check, there were 188 would-be purchasers identified as “prohibited persons”
    3
        (felons, fugitives, violent misdemeanants, etc.) and denied authorization to purchase
    4
    5   ammunition. See Third Morales Declaration, Doc. 53, at ¶22. These are the
    6
        people the new laws are designed to stop. Unfortunately, the Standard background
    7
        check also rejected 101,047 other law-abiding citizen residents that the laws were
    8
    9   not designed to stop. Later analysis reveals the rejections were either because the
   10
        State has no record of gun ownership or because of identifier mismatches. To put
   11
   12   this in perspective, 16% of those who established their citizenship were rejected and

   13   prevented from lawfully exercising their Constitutional right. By comparison,
   14
        .030% of those who made it through the main gate were found to be prohibited
   15
   16   persons.
   17
                According to the State, at Door No. 1 “an AFS Check allows a person who
   18
        owns a firearm and who has an entry in the State’s Automated Firearms System to
   19
   20   use that entry to establish their eligibility to purchase ammunition.”15 More often
   21
        than not the system works. But what happens to a law-abiding citizen who goes to
   22
   23
   24
        15
             First Supplemental Morales Declaration, Doc. 42, at ¶19.
   25
   26                                                 19

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2210 Page 20 of 120




    1   buy ammunition but is rejected by the Standard AFS background check? (Warning:

    2   the following description of background check obstacles will be dreadfully boring
    3
        and convoluted.) As previously mentioned, resident citizens faced that question
    4
    5   101,047 times in the seven months following the new law and the first hurdle they
    6
        faced is discovering the reason for the rejection.
    7
              Since these are citizens and are not prohibited persons, why are they being
    8
    9   blocked from purchasing ammunition – a constitutional right that should be
   10
        protected by the Second Amendment? The would-be ammunition purchaser is not
   11
   12   informed of the reason for rejection.16 Instead of a reason, a person is given a 15-

   13   digit number and a government website address for the California Firearms
   14
        Application Reporting System (CFARS).17 The rejected citizen must then go to that
   15
   16
   17   16
           During the preliminary injunction hearing the following colloquy took place:
   18          The Court: Are they told that? . . . Are the people given information? Is
        there a disclosure telling them, “Okay. this is why you were rejected. This is how
   19   you can fix it?”
   20          Deputy Attorney General: As part of the process, you will – someone
        undergoing a background check will get a number that they can . . . log onto the
   21   CFARS system and look at the reason for the rejection.
   22   Tr. at 86:6-14.
   23   17
         CFARS Guest User Ammunition Eligibility Check Status and Information page:
   24 cfars.doj.ca.gov/ammoBGCheckStatusSearch!displayAmmoBgCheckScreen.do
   25
   26                                                 20

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2211 Page 21 of 120




    1   website to discover the reason for rejection. Of course, this requires the person

    2   have access to a computer and the internet. The State says that the most common
    3
        reason a person is rejected is a mis-match of addresses. Address mis-matches
    4
    5   caused about 38% of the rejections.18 The second most common reason for a
    6
        rejection accounting for about 26% of all rejections is that the purchaser did not have
    7
        an AFS record.19 The AFS database is a record of firearm transfers, but it is limited
    8
    9   to shotguns and rifles purchased since 2014 and handguns purchased mostly since
   10
        1990. Thus, a person may lawfully own a firearm and have no AFS entry.
   11
   12           Some may be able to remedy whatever is causing the AFS rejection by

   13   creating an online account and submitting changes. If a buyer has an inaccurate
   14
        AFS record, the process for correcting a person’s firearm record entails the
   15
   16   following:
   17
                      Purchasers who are rejected on a Standard Ammunition Eligibility
   18           Check have the ability to electronically update one or more Automated
   19
                Firearms System records through the California Firearms Application

   20
   21   18
             Third Morales Declaration, Doc. 53, at ¶39.
   22
        19
         Id. at ¶40. Approximately 17% were rejected because there was a mismatch for
   23 their name, although the date of birth, residential address and ID number did match.
   24 The remaining 18% of rejections were for other combinations of mismatched
      identifiers.
   25
   26                                                 21

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2212 Page 22 of 120




    1            Reporting System, which is available on the Department’s website at:
                 https://cfars.doj.ca.gov. People wishing to correct their records will need to
    2            create a California Firearms Application Reporting System account (if they do
    3            not already have one), log in, select the “Automated Firearm System Personal
                 Information Update” link, and then enter their current personal information,
    4            firearm information, and personal information at time of firearm purchase.
    5
        First Morales Declaration, Doc. 34-1, at ¶20. Even after doing all of this,
    6
    7   identifying the specific reason for rejection or the particular mismatched data is not
    8
        easy. In October, a member of Plaintiff California Rifle & Pistol Association
    9
   10   (CRPA), was rejected by a Standard (AFS) background check.20 Visiting the

   11   CFARS website to learn the reason for his rejection, he learned only the following:
   12
        “You have been rejected for one of the following reasons: 1) you do not have an
   13
   14   AFS record or 2) the information you provided to the ammunition vendor does not
   15
        match the AFS record that is on file.”21 This is not a particularly informative
   16
        response. If a person knows she purchased a firearm through a California licensed
   17
   18   vendor recently enough to create an AFS entry, a rejected ammunition purchaser
   19
        will have to compare her AFS information (i.e., the information she provided at the
   20
   21
   22
   23   20
             Declaration of Nandu Ionescu, Doc. 46-4.
   24
        21
             Id. at ¶ 4.
   25
   26                                                   22

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2213 Page 23 of 120




    1   time she purchased her firearm) to her current information. Hopefully, she saved

    2   her copy of the Dealer Record of Sale (“DROS”) from the time of her firearm
    3
        purchase. (It is not at all clear what happens in the AFS database if a person has
    4
    5   made several firearm purchases at different times with different addresses or name
    6
        changes.) Of course, this is a useless exercise without a firearm purchase in the
    7
        State’s database. According to the State, “[b]y definition an AFS Check will work
    8
    9   only for those who have an AFS record, and whose AFS record is up to date. . . .A
   10
        purchaser without an AFS record, or with an AFS record that is not current, will not
   11
   12   be able to obtain an eligibility determination; the system will reject that submission.”

   13   See Third Morales Declaration, Doc. 53, at ¶25.
   14
              One CRPA member had this frustrating experience trying to buy ammunition.
   15
   16   He chose Door No. 1 but was rejected by the Standard AFS check. Following
   17
        instructions for correcting whatever was wrong with his information, the CRPA
   18
        member submitted his update on the CFARS website. Declaration of N. Ionescu,
   19
   20   Doc. 46-4, ¶5. Still wanting to buy ammunition, two days later he returned to an
   21
        ammunition store and again submitted to a Standard background check. Although he
   22
   23   had corrected his information, he was rejected again. Id. at ¶6. Following the

   24   second rejection, he again logged in to the CFARS website where he was offered the
   25
   26                                                 23

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2214 Page 24 of 120




    1   identical reason for rejection. Id. at ¶7. Still wanting to buy ammunition, one

    2   week later the CRPA member tried again to purchase ammunition. Unfortunately,
    3
        as one might guess, he was rejected again. Id. at ¶8. The CFARS website once
    4
    5   again offered the same general explanation for the rejection. Id. at ¶9. Nine days
    6
        after the initial rejection, the California Department of Justice sent him electronic
    7
        notice that the personal information update had been approved and he was finally
    8
    9   able to pass the background check the next day. Id. at ¶9-10.
   10
              According to the State, simple “address changes are systematically processed .
   11
   12   . . once the application is submitted, and if a match is found in the Automated

   13   Firearms System, the time it takes to update one’s address on the system may take
   14
        less than 10 minutes, but depending on the number of pending applications, may
   15
   16   take longer.” First Morales Declaration, Doc. 34-1, at ¶21. Name changes,
   17
        identification number changes, and date of birth changes require additional
   18
        documentation to be uploaded. Id. at ¶22. The uploaded documents must then be
   19
   20   reviewed by an analyst before the change will be validated. “[B]ecause an analyst
   21
        must validate the change, these transactions may take a few hours, but depending on
   22
   23   Department workload, can take several days (excluding weekends) to process and

   24
   25
   26                                                 24

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2215 Page 25 of 120




    1   subsequently update the record (assuming a match is found in the Automated

    2   Firearms System). Id.
    3
              What about the person who cannot find a copy of their old DROS form?
    4
    5   There is a solution to that, but it is even slower and more bureaucratic:
    6
              “[i]f a person does not know the personal information that was used at the
    7         time of purchase of the firearm, they can request to obtain information on all
    8
              firearms for which they are listed as the purchaser, transferee, or owner in the
              State of California Automated Firearms System database by submitting an
    9         Automated Firearms System Request for Firearm Records (BOF 053)
   10         application to the Bureau of Firearms. That form is available on the
              Department’s website at: https://oag.ca.gov/firearms/forms.
   11
   12   Id. at ¶23. It is not mentioned, but the form also must be signed and notarized and
   13
        then mailed to the Bureau of Firearms. Once the application is received,
   14
   15
              the Bureau of Firearms will conduct a diligent search of the Automated
              Firearms System for their records and will provide the individual with the
   16         listing of their firearms records via U.S. mail. The individual can then
   17         reference the listing (which notes their personal information at time of
              purchase or transfer) and use it to submit an Automated Firearm System
   18         Personal Information Update application to update their records.
   19
         Id. at ¶24. The State does not say how long a citizen should expect to wait for this
   20
   21   information-by-mail process. But if one plaintiff’s experience is a gauge, it takes
   22
        more than three months. Edward Johnson submitted his request for his firearm
   23
   24
        records to the California Department of Justice and it took 110 days. Declaration of

   25   Edward Allen Johnson, Doc. 46-2, at ¶¶3-4.
   26                                                 25

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2216 Page 26 of 120




    1         Of note, one additional way for a resident to create for herself an AFS record

    2   for use with the Standard background check in the future is to newly register an
    3
        owned firearm for which the State has no existing record. Second Morales
    4
    5   Declaration, Doc. 48, at ¶23. This process places the previously unknown firearm
    6
        and its owner in the State’s AFS database. Defendant has not reported whether any
    7
        residents have exercised this option or how many such unregistered firearms might
    8
    9   exist, but at least one person has tried to register a shotgun. He started the process
   10
        on September 11, 2019. As of October 24, 2019, and after several email
   11
   12   interactions, the State’s CFARS system still showed his shotgun registration

   13   application as “in progress.” See Declaration of William D. Shepard (a member of
   14
        CRPA) at Doc. 46-3.
   15
   16      D. Door No. 2
   17
              The Door No. 2 option is to undergo the “Basic” background check which
   18
   19   costs $19 and may take several days. Def.’s Opp’n, Doc. 34, at 7. Of the

   20   approximately 640,000 citizens who made it through the main gate, 19,599 citizens
   21
        chose Door No. 2. There, 570 would-be purchasers were identified as “prohibited
   22
   23   persons” (felons, fugitives, violent misdemeanants, etc.) and denied ammunition.
   24
        See Third Morales Declaration, Doc. 53, at ¶11. These are the people the laws are
   25
   26                                                 26

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2217 Page 27 of 120




    1   designed to stop. Unfortunately, once again, the Basic background check also

    2   rejected 342 other law-abiding citizen residents that the laws were not designed to
    3
        stop. Id. at Table 1.1. For those people, post-analysis revealed that no DMV
    4
    5   match was found for 107 and 235 were rejected due to an “incomplete history.” Id.
    6
              The Basic background check checks for mostly the same things as the
    7
        Standard check except that an analyst gets involved in reviewing the application.
    8
    9   The check is more accurate, but it takes much longer. With the Door No. 2 Basic
   10
        background check, the person’s driver’s license number, name, and date of birth, is
   11
   12   checked against the Department of Motor Vehicles databases. If there is a DMV

   13   match, then the person is run through four more State databases: (1) the Automated
   14
        Criminal History Record System (“ACHS”); (2) the Mental Health Firearms
   15
   16   Prohibition System (“MHFPS”); (3) the California Restraining and Protective Order
   17
        System (“CARPOS”); and (4) the Wanted Persons System (“WPS”). These four
   18
        databases coincidentally are the same databases checked to maintain the APPS list of
   19
   20   prohibited persons which is used with the Standard Door No. 1 background check.
   21
              If there are no hits, the Door No. 2 ammunition purchase is approved quickly.
   22
   23   This happens approximately 25% of the time. The other 75% of the time, a manual

   24   review by a California Department of Justice analyst is required. A manual review
   25
   26                                                27

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2218 Page 28 of 120




    1   can take anywhere from a few minutes to days or weeks depending on the nature of

    2   the record. On average, the processing time for a full Basic background check in
    3
        January 2020 took one day, five hours, and sixteen minutes, which is an
    4
    5   improvement from July 2019 when it took on average three days, one hour, and 30
    6
        minutes. In all events, a person constitutionally entitled to buy ammunition who is
    7
        not quickly approved, will have to make a return trip to the same store on another
    8
    9   day in order to acquire ammunition. See Third Morales Declaration, Doc. 53, at
   10
        ¶¶8-9 and Tables 1.2 and 1.3.
   11
   12         For reasons unexplained, a resident who passes the full $19 Basic check must

   13   do so again for each and every future ammunition purchase. In other words, even
   14
        though that person passes the Basic background check, his name does not go on the
   15
   16   State’s AFS list and the quick and cheap Standard background check remains a futile
   17
        exercise. Recall that those without guns registered in the AFS list, never succeed
   18
        using Door No. 1’s quick and cheap option.
   19
   20      E. Door No. 3
   21
              The Door No. 3 option is only for those people who hold a current Certificate
   22
   23   of Eligibility or C.O.E. Obtaining a C.O.E. is a long and expensive process
   24
        resulting in a certificate that must be periodically renewed. A C.O.E. Verification
   25
   26                                                28

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2219 Page 29 of 120




    1   Check is something similar to the Standard AFS check. It is unknown how many

    2   choose Door No. 3.
    3
           F. Door No. 4
    4
    5         Finally, the Door No. 4 option is surprising. The State suggests that an
    6
        alternative option for buying ammunition is to purchase a new firearm. Second
    7
    8   Morales Declaration, Doc. 48, at ¶14; Def.’s Opp’n, Doc. 34, at 5. Apparently, the

    9   idea is to encourage a resident to purchase a firearm as well as ammunition. If he or
   10
        she passes the federal and state background checks and waits the mandatory ten day
   11
   12   waiting period, he or she also qualifies to complete the purchase of ammunition. It
   13
        is unknown how many choose Door No. 4.
   14
   15
           G. Three Predictions From Judicial Experience

   16         At this point, we know that a very large number of law-abiding citizens
   17
        holding Second Amendment rights have been heavily burdened in order to screen
   18
   19   out a very small number of prohibited persons attempting to buy ammunition
   20
        through legal means. At Door No. 1, where most gun owners go, the background
   21
        check system has denied citizens identified as prohibited persons 0.03% of the time
   22
   23   (188 divided by 616,257 = 0.03%). And not all who are denied as prohibited are
   24
        truly prohibited. Through the State’s own analysis, 590 of the 770 total persons
   25
   26                                               29

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2220 Page 30 of 120




    1   denied at Door No. 1 and Door No. 2 as prohibited have been reviewed as of

    2   February 28, 2020. Sixteen of the 590 who were denied have since been
    3
        determined to be not prohibited persons at all. Third Morales Declaration, Doc. 53,
    4
    5   at ¶56.
    6
                  Beyond the intended burdens described above, experienced judges can also
    7
        predict unintended effects of the ammunition background check system and its
    8
    9   burdens. One, even more ammunition and more firearms will be bought. Human
   10
        nature and the laws of economics being what they are, law-abiding citizens will
   11
   12   probably delay ammunition purchases, purchase very large quantities when they do,

   13   and stockpile their ammunition, rather than submitting to more frequent background
   14
        checks each time to buy smaller quantities as they may have need. While there are
   15
   16   no numerical limits on the quantity of ammunition one may buy today, Carnac the
   17
        Magnificent might easily predict that in the not-to-distant future, this will be deemed
   18
        a “loophole” that the State will endeavor to close.
   19
   20         Two, criminals will go underground. Prohibited persons who may be
   21
        unaware of their status will quickly learn they are prohibited22and that their
   22
   23
        22
   24      For example, in Rehaif v. United States, 139 S. Ct. 2191 (2019), an alien who was
        illegally or unlawfully in the United States before being prosecuted may not have
   25
   26                                                 30

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2221 Page 31 of 120




    1   prohibitions include being prosecuted for the felony crime of possession of

    2   ammunition. They will seek out illicit suppliers.23 Prohibited persons will avoid
    3
    4
    5   known that he was a “prohibited person” in one of the nine categories of 18 U.S.C. §
    6   922(g). He does now.
               The nine prohibiting categories are: (1) persons convicted in any court of, a
    7   crime punishable by imprisonment for a term exceeding one year (i.e., a felony); (2)
    8   persons who are fugitives from justice; (3) persons who are unlawful users of or
        addicted to any controlled substance; (4) persons who have been adjudicated as a
    9   mental defective or who has been committed to a mental institution; (5) a person
   10   who, being an alien — (A) is illegally or unlawfully in the United States; or (B) ...
        has been admitted to the United States under a nonimmigrant visa (as that term is
   11
        defined in section 101(a)(26) of the Immigration and Nationality Act; (6) persons
   12   who have been discharged from the Armed Forces under dishonorable conditions;
        (7) a person who, having been a citizen of the United States, has renounced his
   13
        citizenship; (8) a person who is subject to a court order that — (A) was issued after a
   14   hearing of which such person received actual notice, and at which such person had
   15
        an opportunity to participate; (B) restrains such person from harassing, stalking, or
        threatening an intimate partner of such person or child of such intimate partner or
   16   person, or engaging in other conduct that would place an intimate partner in
   17   reasonable fear of bodily injury to the partner or child; and (C)(i) includes a finding
        that such person represents a credible threat to the physical safety of such intimate
   18   partner or child; or (ii) by its terms explicitly prohibits the use, attempted use, or
   19   threatened use of physical force against such intimate partner or child that would
        reasonably be expected to cause bodily injury; or (9) persons who have been
   20   convicted in any court of a misdemeanor crime of domestic violence. Any person
   21   who falls into one of these categories is prohibited from possessing either a firearm
        or ammunition.
   22
   23   23
        One study interviewed 140 inmates in Los Angeles jails for gun-related charges
   24 about their knowledge of gun and ammunition laws. See Melissa Barragan, et al.,
      Prohibited Possessors and the Law: How Inmates in Los Angeles Jails Understand
   25
   26                                                31

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2222 Page 32 of 120




    1   background checks. Prohibited persons will find alternate sources of ammunition

    2   as they do for firearms, whether through straw purchasers, social connections, or
    3
        out-of-state sellers.24
    4
    5          Three, future criminals will be more careful. Persons with clean criminal
    6
        histories that are planning future gun violence will obtain the ammunition they want
    7
    8
    9
   10   Firearm and Ammunition Regulations, 3 The Russell Sage Foundation Journal of the
   11   Social Sciences (2017) 141-163. The study found that prohibited persons had very
        little knowledge about ammunition restrictions or penalties. “One of the most
   12
        significant gaps in our respondents’ knowledge was about ammunition laws.” Id. at
   13   156. “When it came to the punishments associated with ammunition possession . . .
        respondents reported both a lack of knowledge concerning ammunition law and an
   14
        overall astonishment at the severity of sanctions.” Id. at 154. The authors noted
   15   the lack understanding ammunition law is not surprising in that several inmates told
   16
        them, “the guns they had purchased in the underground market came with
        ammunition, and others described the bullets as readily available in their
   17   communities.” Id. at 159.
   18   24
             Another study of Los Angeles jail inmates charged with firearms offenses found
   19   that their perception is that guns are ubiquitous, frequently recirculated, and easily
   20   available from social connections within the community. See Kelsie Y. Chesnut, et
        al., Not an ‘Iron Pipeline’, But Many Capillaries: Regulating Passive Transactions
   21   in Los Angeles’ Secondary, Illegal Gun Market, 23 Injury Prevention (2017), 226-
   22   231. “Strictly enforced regulation of Federal Firearms License holders has
        successfully reduced illegal access to guns in LA’s primary market. This success,
   23
        however, has made the secondary market diffuse; guns are seemingly ubiquitous,
   24   and illicit access is perceived to be relatively easy.” Id. at 230.
   25
   26                                                32

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2223 Page 33 of 120




    1   from an illicit or out-of-state source, rather than create an electronic purchase trail

    2   from buying their ammunition at a California-licensed ammunition vendor.
    3
                                           II. DISCUSSION
    4
    5        A. The Right to Keep and Bear Arms, U.S. Const. amend. II
    6
    7          In their quest to insure freedom and liberty for our country’s citizens, our

    8   Founders enshrined the Bill of Rights in our Constitution. One intended effect of
    9
        the Bill of Rights is to protect the minority from abuse by the majority by keeping
   10
   11   some rights beyond the reach of majoritarian rule. Included within the Bill of
   12
        Rights is the Second Amendment. Citizens of the United States25have a
   13
        constitutional right to keep and bear firearms and the ammunition which makes a
   14
   15   firearm useful. On this point the law is clear. “Thus the right to possess firearms
   16
        for protection implies a corresponding right to obtain the bullets necessary to use
   17
   18   them.” Jackson v. City & Cty. of San Francisco, 746 F.3d 953, 967 (9th Cir. 2014)

   19   (quotation marks omitted); United States v. Miller, 307 U.S. 174, 180 (1939) (in
   20
   21
   22    “We noted that while Heller did not resolve who exactly possesses a Second
        25

      Amendment right, the decision ‘described the Second Amendment as ‘protecting the
   23 right of citizens’ and ‘belonging to all Americans.’” United States v. Singh, 924
   24 F.3d 1030, 1056 (9th Cir. 2019) (quoting Torres, 911 F.3d 1253, 1259 (9th Cir.
      2019) (quoting District of Columbia v. Heller, 554 U.S. 570, 581, 595 (2008))).
   25
   26                                                  33

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2224 Page 34 of 120




    1   both the American colonies and England, in the militia system, “[t]he possession of

    2   arms also implied the possession of ammunition, and the authorities paid quite as
    3
        much attention to the latter as to the former.”).
    4
    5         The California background check system long term average rejection rate of
    6
        16.4% suggests that the system is seriously flawed. For comparison, Californians
    7
        purchasing firearms using the federal NICS background system fail background
    8
    9   checks at a much lower rate of approximately 1.1%.26
   10
              In August, the Attorney General touted the system as a success because out of
   11
   12   62,000 would-be purchasers in the first month, 103 were denied because they were

   13   listed on California’s prohibited-persons list (the APPS list). Based on all types of
   14
        background checks through January 2020, a total of 770 out of 635,856 have been
   15
   16   denied as prohibited (0.12%). Of 590 re-examined by the State so far, 16 were
   17
        erroneously categorized. Success to date measures 754 persons with felony
   18
        convictions, mental health holds, certain misdemeanor convictions, or illegally
   19
   20   present in the United States, prevented from buying new ammunition. Considering
   21
   22
   23
        26
   24     U.S. Department of Justice, Bureau of Justice Statistics, Background Checks for
        Firearm Transfers, 2015 Statistical Tables, (Nov. 2017) at Table 3.
   25
   26                                                  34

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2225 Page 35 of 120




    1   the heavy burdens of proving citizenship saddled onto American ammunition

    2   purchasers, it is noteworthy that the State’s data are silent on the number prohibited
    3
        because of unlawful alien status.
    4
    5         Beyond the 101,047 residents who are not prohibited persons but who still
    6
        failed a background check, an untold additional number of ammunition purchasers
    7
        were turned away or deterred and did not even start a background check. To use the
    8
    9   metaphor, they did not have a Real ID or a U.S. Passport or certified birth certificate
   10
        to go through the main gate and simply gave up. How many gave up? If it is any
   11
   12   indication, early on at two California stores, approximately one-half of the potential

   13   ammunition customers were turned away without a background check.27
   14
              It is undoubtedly telling that before the background check system went into
   15
   16   effect, the State estimated the number of ammunition purchases that would be made
   17
   18
   19
        27
   20      Declaration of Travis Morgan, General Manager of Guns, Fishing and Other Stuff
        in Vacaville, California, at ¶11 (“Since the implementation of the new ammunition
   21   sales restrictions on July 1, 2019, GFOS has been forced to turn away approximately
   22   half of its potential customers who had a “FEDERAL LIMITS APPLY”
        identification and did not have the necessary supplemental documentation to
   23   establish proof of lawful U.S. presence as required.”); Declaration of Daniel Gray,
   24   President and General Manager of Discount Gun Mart in San Diego, California, at
        ¶11 (forced to turn away half of its potential customers).
   25
   26                                                 35

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2226 Page 36 of 120




    1   in one year. The implications are astounding. The California Department of

    2   Justice noted that there are currently 4.5 million people with distinct entries in the
    3
        Automated Firearms System. The State estimated that roughly 3 million of these
    4
    5   persons would purchase ammunition approximately 4-5 times each year. The
    6
        estimate forecasts approximately 13 million ammunition transactions with Standard
    7
        background checks, yearly.28 In reality, there have been far, far less. In the seven
    8
    9   months since July 1, 2019, there have been only 635,856 Standard and Basic checks.
   10
               What happened to the other 12 million projected ammunition transactions?
   11
   12   One explanation could be that the State’s estimate is far off -- not comforting when

   13   it comes to the State’s predicitive judgment. Another explanation could be that the
   14
        background check laws are having incredibly chilling effects on law-abiding gun
   15
   16   owners. Another explanation could be that the onerous and inescapable burden
   17
        these background check laws impose are forcing purchasers to find alternative,
   18
        possibly illicit, sources. Whatever the reason, of the 4.5 million California gun
   19
   20
   21
   22
        28
        See Initial Statement of Reasons Addendum, Ammunition Purchases of Transfers
   23 – Title 11, Division 5, Chapter 11, OAL File No. Z-2018-1204-08, California
   24 Department of Justice (April 23, 2019), Plaintiffs’ Request for Judicial Notice, Doc.
      33, Exhibit 8, at 2-3.
   25
   26                                                  36

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2227 Page 37 of 120




    1   owners on the AFS list, only14% (635,856 divided by 4,500,000) have tried to buy

    2   ammunition with a background check. Plaintiffs say that the laws offend the
    3
        Second Amendment and should be enjoined. The Attorney General says the
    4
    5   background check system works fine and that rejections are easy to fix. Easily said.
    6
        Nobody really knows how many law-abiding citizen residents continue to be
    7
        completely blocked from buying ammunition due to the burdens and complexity of
    8
    9   the California scheme, but the number is surely substantial.
   10
           B. Constitutional Analysis
   11
   12         The right to possess firearms includes a corresponding right to obtain
   13
        ammunition. Jackson, 746 F.3d at 967. This right was respected in California
   14
        until July 1, 2019. Once a citizen’s right, purchasing ammunition has now become
   15
   16   a matter of government license and largesse. As a result, California’s gun laws
   17
        have become even more complicated. See Peruta v. County of San Diego, 824 F.3d
   18
   19   919, 925 (9th Cir. 2016) (en banc), cert. denied, 2017 WL 176580 (Jun. 26, 2017)

   20   (“California has a multifaceted statutory scheme regulating firearms.”); id. at 953
   21
        (Callahan, J., dissenting) (“The counties and California have chipped away at the
   22
   23   Plaintiffs’ right to bear arms. . . . Constitutional rights would become meaningless if
   24
        states could obliterate them by enacting incrementally more burdensome restrictions
   25
   26                                                 37

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2228 Page 38 of 120




    1   while arguing that a reviewing court must evaluate each restriction by itself when

    2   determining constitutionality.”). In California, the State has enacted incrementally
    3
        a burdensome web of restrictions on the Second Amendment rights of law-abiding
    4
    5   responsible gun owners. The ammunition background check system and anti-
    6
        importation laws add even more complexity, and there are more laws on the way.
    7
        While this motion has been pending, the Governor has signed a raft of new “gun
    8
    9   violence prevention” laws into existence (including a firearm precursor part
   10
        background check).29 California already has an universal background check for
   11
   12
   13
        29
          See www.gov.ca.gov/2019/10/11/governor-gavin-newsom-signs-gun-violence-
   14
        prevention-legislation/. Of the numerous bills signed into law, AB 879 is
   15   particularly interesting as it pertains to this case in that beginning July 1, 2025,
   16
        anyone who desires to purchase a “firearm precursor part” will have to pass a
        background check similar to the ammunition background check. That person will
   17   have to purchase the firearm precursor parts from a state-licensed firearm precursor
   18   parts vendor similar to a state-licensed ammunition vendor. And that person may
        not purchase firearm precursor parts from an out-of-state vendor unless first
   19   delivered to an in-state licensed firearms precursor parts vendor and delivered in a
   20   face-to-face transaction similar to the restriction on out-of-state sales on
        ammunition. See Assembly Bill 879,
   21   leginfo.legislature.ca.gov/faces/billNavClient.xhtml?bill_id=201920200AB879.
   22          The California bills signed into law on October 11, 2019 include:
               •AB 12 extending the duration of a gun violence restraining order (GVRO) to
   23
        a maximum of five years.
   24          •AB 61 allowing an employer, coworker, or an employee or teacher to file a
        petition requesting a gun violence restraining order.
   25
   26                                                38

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2229 Page 39 of 120




    1
    2           •AB 164 holding any person subject to a valid restraining order, injunction, or
        protective order issued out of state to the same restrictions on buying or possessing
    3
        firearms in California as they are under in the state where the order or injunction is
    4   operative.
    5
                •AB 339 requiring law enforcement agencies to develop and adopt written
        policies and standards regarding the use of gun violence restraining orders.
    6           •AB 1493 authorizing a person who is the subject of a gun violence
    7   restraining order to petition to submit a form to the court voluntarily relinquishing
        their firearm rights.
    8           SB 61 prohibiting the sale of a semiautomatic centerfire rifle to any person
    9   under 21 years of age, and applications to purchase more than one semiautomatic
        centerfire rifle in any 30-day period, with a few exceptions.
   10           •SB 376 preventing individuals from selling large numbers of firearms
   11   without a license by capping the number of annual sales at five transactions or 50
        firearms.
   12
                •AB 645 requiring packaging for firearms to contain a warning statement on
   13   suicide prevention.
                •AB 879 requiring, starting in 2024, that the sale of firearms precursor parts
   14
        be conducted through a licensed firearms precursor part vendor.
   15           •AB 1669 updating existing law by applying the same gun show regulations
   16
        that already apply to firearms dealers to ammunition vendors and ensures that
        sufficient funding is available for firearm regulatory efforts.
   17           •AB 1297 requiring any local authority issuing concealed firearm licenses to
   18   charge an applicant a fee sufficient to cover the reasonable costs of processing,
        issuing and enforcement of the license, and eliminates the existing $100 limit on
   19   processing fees for concealed firearm licenses.
   20           •AB 893 prohibiting the sale of firearms and ammunitions at the Del Mar
        Fairgrounds in the County of San Diego, the City of Del Mar, the City of San Diego.
   21           AB 1548 codifying the California State Nonprofit Security Grant Program to
   22   improve the physical security of nonprofit organizations that are at high risk of
        violent attacks or hate crimes due to ideology, beliefs, or mission.
   23
                •AB 1603 codifying the California Violence Intervention and Prevention
   24   Grant Program to help reduce violence in communities that are disproportionately
        impacted by violence.
   25
   26                                                39

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2230 Page 40 of 120




    1   firearms, an “assault weapon” ban, a ban on magazines holding more than 10

    2   rounds, a gun registry, firearm confiscation orders, a minimum gun purchase age of
    3
        21 years, a limit of one firearm purchase per month, a requirement that would-be
    4
    5   gun buyers first earn a safety certificate, a 10-day waiting period on gun purchases
    6
        even for persons who already own a firearm, a ban on campus carry for self-defense,
    7
        a ban on K-12 teachers being armed for self-defense, a ban on openly carrying a
    8
    9   firearm, a highly restrictive concealed carry law, and a moribund roster of handguns
   10
        permitted for retail sale, among others. With its newest over-arching and sweeping
   11
   12   background check system, the State completely chokes off many law-abiding

   13   responsible gun owners while burdening all citizens who want to buy ammunition.
   14
        Another pesky loophole closed.
   15
   16
   17
   18
   19
   20
   21        •AB 521 requiring, with the adoption of a resolution by the University of
   22 California, the UC Firearm Violence Research Center at the University of
      California, Davis to develop multifaceted education and training programs for
   23
      medical and mental health providers on the prevention of firearm-related injury and
   24 death.
   25
   26                                                40

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2231 Page 41 of 120




    1                          III. Motion for Preliminary Injunction

    2         Plaintiffs are a group of U.S. Citizens residing in California,30an association of
    3
        firearm owners,31and several out-of-state ammunition sellers.32 Plaintiffs bring a
    4
    5   facial challenge through 42 U.S.C. § 1983 seeking a declaratory judgment that
    6
    7
    8
        30
    9
           Plaintiff Kim Rhode is an Olympic medalist in skeet and double trap shooting
        with three World Championship medals. Rhode requires specialized competition
   10   ammunition, a lot of it, for training and competing. Gary Brennan is a hunter and
   11   volunteers his time as a Master Hunter Education Instructor under the California
        Department of Fish and Wildlife Hunter Education Program. Cory Henry is a
   12   Colonel in the U.S. Army Reserve. Edward Johnson is a volunteer range safety
   13   officer for a local firing range who regularly travels to Oregon and buys
        ammunition. Scott Lindemuth is a U.S. Navy veteran of 13 years. He resides in
   14   California and owns a residence in North Carolina. He buys ammunition in both
   15   states. Richard Ricks is a resident of California who owns property in Oregon. He
        buys ammunition in both states. Denise Welvang previously purchased ammunition
   16
        from on-line vendors and local vendors.
   17
        31
         The California Rifle and Pistol Association, Inc, is a membership organization
   18
      almost as old as the State of California. The organization is representing tens of
   19 thousands of its California-resident members.
   20
         Able’s Sporting, Inc. is a Texas seller of ammunition which previously sold and
        32

   21 shipped ammunition directly to residents of California. AMDEP Holdings, LLC, is
   22 a Florida seller of ammunition which previously sold and shipped ammunition
      directly to residents of California. R&S Firearms, Inc. is an Arizona seller of
   23 ammunition located within two miles of the California-Arizona border. R&S
   24 Firearms previously sold ammunition in its store and through direct delivery to
      residents of California.
   25
   26                                                41

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2232 Page 42 of 120




    1   California Penal Code §§ 30312, 30314, 30342, 30347, 30348, 30350, 30352,

    2   30370, 30385, 30390, and 30395, as well as California Code of Regulations, tit. 11 §
    3
        4263, are unconstitutional on their face or, alternatively, as applied to plaintiffs,
    4
    5   because these sections violate the Second and Fourteenth Amendments to the United
    6
        States Constitution. Plaintiffs also seek a declaratory judgment that California
    7
        Penal Code §§ 30312, 30314, 30352, 30363, 30370, and 30385, as well as California
    8
    9   Code of Regulations, tit. 11 § 4263, are unconstitutional on their face because they
   10
        discriminate against interstate commerce in violation of the dormant Commerce
   11
   12   Clause, Article I, § 8 of the United States Constitution. By this motion for

   13   preliminary injunction, Plaintiffs seek to maintain the status quo ante by enjoining
   14
        the State from enforcing the ammunition background check system that went into
   15
   16   effect on July 1, 2019 and the anti-importation laws that went into effect on January
   17
        1, 2018.
   18
              The Attorney General with his seemingly unlimited resources objects that the
   19
   20   Plaintiffs lack standing. But the individual plaintiffs clearly have standing because
   21
        they have demonstrated a direct injury of having to undergo eligibility checks for
   22
   23   every purchase, and beyond that, by being placed at the mercy of an imprecise, slow,

   24   and erratic system. This is an actual injury to a legally protected interest, fairly
   25
   26                                                  42

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2233 Page 43 of 120




    1   traceable to the new state statutes and it is likely that this injury will be redressed by

    2   a favorable decision. Plaintiffs have therefore satisfied their burden of establishing
    3
        standing. Italian Colors Restaurant v. Becerra, 878 F.3d 1165, 1174 (9th Cir.
    4
    5   2018); LSO, Ltd. v. Stroh, 205 F.3d 1146, 1154-55 (9th Cir. 2000). The individual
    6
        plaintiffs and the ammunition store plaintiffs have standing to challenge the anti-
    7
        importation measures. Teixeira v. Cty. of Alameda, 873 F.3d 670, 687 (9th Cir.
    8
    9   2017) (en banc), cert. denied sub nom., Teixeira v. Alameda Cty., Cal., 138 S. Ct.
   10
        1988 (2018) (“We emphasize that in many circumstances, there will be no need to
   11
   12   disentangle an asserted right of retailers to sell firearms from the rights of potential

   13   firearm buyers and owners to acquire them, as the Second Amendment rights of
   14
        potential customers and the interests of retailers seeking to sell to them will be
   15
   16   aligned. As we have noted, firearms commerce plays an essential role today in the
   17
        realization of the individual right to possess firearms recognized in Heller.”).
   18
        CRPA is a California association which meets the test for associational standing and
   19
   20   may assert the rights of its individual members. “Organizations can assert standing
   21
        on behalf of their own members, or in their own right.” E. Bay Sanctuary Covenant
   22
   23   v. Trump, 950 F.3d 1242, 1265 (9th Cir. 2020) (citations omitted); Innovation Law

   24
   25
   26                                                  43

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2234 Page 44 of 120




    1   Lab v. Wolf, 951 F.3d 1073, 1078 (9th Cir. 2020) (“The organizational plaintiffs also

    2   have Article III standing.”).
    3
                Ultimately, this case asks two questions. Is an untried, untested, sweeping
    4
    5   ammunition background check system, that returns an unusually high percentage of
    6
        rejections, a constitutionally-permissible burden to impose on the Second
    7
        Amendment rights of law-abiding responsible citizens who desire to defend
    8
    9   themselves with whatever common ammunition suits their situation? Does a law
   10
        which discriminates against ammunition sales in interstate commerce with
   11
   12   alternative means to achieve its ends violate the dormant Commerce Clause?

   13          Because a final decision on the merits is likely to answer both questions
   14
        “yes,” but a final decision will take too long to offer relief, and because the statutes
   15
   16   visit irrevocable harm on plaintiffs and those similarly situated, a state-wide
   17
        preliminary injunction is necessary and justified to maintain the status quo ante.
   18
        Because Plaintiffs have demonstrated, on this preliminary record, a likelihood of
   19
   20   success on the merits, a likelihood of irreparable harm, a balance of equities that tips
   21
        in their favor, and that an injunction would be in the public interest, a preliminary
   22
   23   injunction is justified.

   24
   25
   26                                                  44

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2235 Page 45 of 120




    1        A. Standard for Preliminary Injunction

    2          The standard for issuing a preliminary injunction is well established. A
    3
        plaintiff must establish: (1) that he is likely to succeed on the merits; (2) that he is
    4
    5   likely to suffer irreparable harm in the absence of preliminary relief; (3) that the
    6
        balance of equities tips in his favor; and (4) that an injunction is in the public
    7
    8
        interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Doe v.

    9   Harris, 772 F.3d 563, 570 (9th Cir. 2014). Both the evidence presented and the
   10
        evidence that is absent is important.33
   11
   12          1. Likelihood of Success on the Merits
   13
               In District of Columbia v. Heller, 554 U.S. 570 (2008), the Supreme Court
   14
   15   made clear that “the enshrinement of constitutional rights necessarily takes certain

   16   policy choices off the table.” Heller, 554 U.S. at 636. The right to bear arms
   17
        includes at least the right to keep and carry ammunition for both self-defense and to
   18
   19   be ready to serve in a militia. United States v. Miller, 307 U.S. 174, 179-80 (1939)
   20   (quoting The American Colonies in The 17th Century, Osgood, Vol. 1, ch. XIII)
   21
   22
   23   33
         The Court has considered all the evidence and ignored none. The fact that the
   24 Court does not mention some evidence simply means that the Court has not found it
      to be credible or persuasive or that other evidence was more convincing.
   25
   26                                                   45

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2236 Page 46 of 120




    1   (“The possession of arms also implied the possession of ammunition.”). Had the

    2   Second Amendment not been adopted, perhaps a state could rationally decide as a
    3
        matter of public policy to end all ammunition sales. But that is not the case. A
    4
    5   government may not choose to implement a first-of-its-kind background check
    6
        system that impedes, defeats, and completely bars the acquisition of ammunition by
    7
        numerous law-abiding, responsible citizens. That choice infringes the Second
    8
    9   Amendment.
   10
                     a. The Second Amendment Puts Certain Policy Choices off the
   11                   Table
   12
              The Second Amendment provides that “the right of the people to keep and
   13
   14   bear arms, shall not be infringed.” U.S. Const. amend. II. “[I]t is clear that the
   15
        Framers and ratifiers of the Fourteenth Amendment counted the right to keep and
   16
   17   bear arms among those fundamental rights necessary to our system of ordered

   18   liberty.” McDonald v. City of Chicago, Ill., 561 U.S. 742, 778 (2010). The right to
   19
        bear arms for a legal purpose is an inherent right even pre-dating and transcending
   20
   21   the Second Amendment. “The right there specified is that of ‘bearing arms for a
   22
        lawful purpose.’ This is not a right granted by the Constitution. Neither is it in
   23
        any manner dependent upon that instrument for its existence.” United States v.
   24
   25   Cruikshank, 92 U.S. 542, 553 (1875), overruled on other grounds, United States v.
   26                                                46

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2237 Page 47 of 120




    1   Miller, 307 U.S. 174 (1939). This right to keep and bear arms is fundamental and is

    2   incorporated against the states under the Fourteenth Amendment. McDonald, 561
    3
        U.S. 742.
    4
    5          Some may fear that the right to keep and bear arms means citizens have a
    6
        right to possess a deadly implement. For example, there is intense disagreement on
    7
        the question whether the private possession of guns in the home increases or
    8
    9   decreases gun deaths and injuries. McDonald, 561 U.S. at 782-83 (argument of the
   10
        City of Chicago). Some citizens may live a lifetime without feeling a need to
   11
   12   handle a firearm. They may feel that it is safer if only police officers have guns.

   13   But a state’s claim to public safety may not eviscerate a citizen’s Second
   14
        Amendment rights. The right to keep and bear arms is not the only Constitutional
   15
   16   right that has controversial public safety implications. All the Constitutional
   17
        provisions that impose restrictions on law enforcement and inhibit the prosecution of
   18
        crimes fall into the same category. McDonald, 561 U.S. at 783 (collecting cases
   19
   20   where those likely guilty of a crime are set free because of constitutional rights).
   21
              The Supreme Court also recognizes that the Second Amendment guarantee
   22
   23   includes firearms that have “some reasonable relationship to the preservation or

   24   efficiency of a well-regulated militia.” United States v. Miller, 307 U.S. 174, 178
   25
   26                                                 47

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2238 Page 48 of 120




    1   (1939). Miller implies that possession by a law-abiding citizen of a weapon and

    2   ammunition commonly owned, that could be part of the ordinary military equipment
    3
        for a militia member and would contribute to the common defense, is also protected
    4
    5   by the Second Amendment.
    6
              Heller and Miller are consistent. Heller took the already expansive zone of
    7
        protection for weapons that could be used by a militia and focused on the core use of
    8
    9   firearms for defending the home. “It is enough to note, as we have observed, that
   10
        the American people have considered the handgun to be the quintessential self-
   11
   12   defense weapon . . . . Whatever the reason, handguns are the most popular weapon

   13   chosen by Americans for self-defense in the home, and a complete prohibition of
   14
        their use is invalid.” Heller, 128 S. Ct. at 2818. As McDonald puts it,
   15
   16         “[i]n Heller, we recognized that the codification of this right was prompted by
              fear that the Federal Government would disarm and thus disable the militias,
   17
              but we rejected the suggestion that the right was valued only as a means of
   18         preserving the militias. On the contrary, we stressed that the right was also
   19
              valued because the possession of firearms was thought to be essential for self-
              defense. As we put it, self-defense was ‘the central component of the right
   20         itself.’”
   21
        McDonald, 561 U.S. at 787. In Caetano v. Massachusetts, the Court underscored
   22
   23   these two points. One, the Second Amendment extends to common modern
   24
        firearms useful for self-defense in the home. Two, common firearms beyond just
   25
   26                                               48

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2239 Page 49 of 120




    1   those weapons useful in warfare are protected. See Caetano, 136 S. Ct. 1027, 1028

    2   (2016) (per curiam) (quoting Heller, 554 U.S. at 582, 624-25); contra Kolbe v.
    3
        Hogan, 849 F.3d 114, 131 (4th Cir. 2017) (weapons useful in warfare are not
    4
    5   protected by the Second Amendment).
    6
                     b. Ammunition and Arms
    7
    8         The Second Amendment protects firearms and ammunition. Of course, the

    9   Second Amendment does not explicitly mention ammunition. “Nevertheless,
   10
        without bullets, the right to bear arms would be meaningless. A regulation
   11
   12   eliminating a person’s ability to obtain or use ammunition could thereby make it
   13
        impossible to use firearms for their core purpose.” Jackson, 746 F.3d at 967.
   14
        “Thus, the right to possess firearms for protection implies a corresponding right to
   15
   16   obtain the bullets necessary to use them.” Id. (citing Ezell v. City of Chicago, 651
   17
        F.3d 684, 704 (7th Cir. 2011) (holding that the right to possess firearms implied a
   18
   19   corresponding right to have access to firing ranges to train to be proficient with such

   20   firearms).   Heller certainly did not differentiate between regulations governing
   21
        ammunition and regulations governing the firearms themselves. Id.
   22
   23   “Constitutional rights thus implicitly protect those closely related acts necessary to
   24
        their exercise . . . The right to keep and bear arms, for example ‘implies a
   25
   26                                                 49

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2240 Page 50 of 120




    1   corresponding right to obtain the bullets necessary to use them.’” Luis v. United

    2   States, 136 S. Ct. 1083, 1097 (2016) (Thomas, J., concurring) (quoting Jackson, 746
    3
        F.3d at 967).
    4
    5         The Attorney General does not contest the idea that acquiring and keeping
    6
        ammunition is protected by the Second Amendment. Instead he urges two other
    7
        defenses. Incredibly, he argues that the background check system is a
    8
    9   presumptively lawful regulation. Def.’s Opp’n, Doc. 34, at 12. & n. 3. Why
   10
        would it be presumptively lawful? The Attorney General seems to argue that
   11
   12   anything short of a complete ban is presumptively lawful. Alternatively, he argues

   13   that the background check system is a reasonable fit to achieve the State’s legitimate
   14
        safety interests and thus satisfies intermediate scrutiny. Oppo. at 12-20.
   15
   16                   c.   Second Amendment Tests
   17
                              i.   The tripartite binary test with a sliding scale and a
   18                              reasonable fit
   19
              For a Second Amendment challenge, the Ninth Circuit uses what might be
   20
   21   called a tripartite binary test with a sliding scale and a reasonable fit. There are
   22
        three different two-part tests, after which a point on the sliding scale of scrutiny is
   23
   24
        selected. Most courts select intermediate scrutiny in the end. Intermediate

   25   scrutiny, in turn, looks for a “reasonable fit.” It is a complex analysis that only a
   26                                                  50

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2241 Page 51 of 120




    1   law professor can appreciate. Worse, these complicated legal tests usually result in

    2   upholding Second Amendment restrictions upon something akin to a rational basis
    3
        test. The test stands at odds with the simple test used by the Supreme Court in
    4
    5   Heller. Heller’s test is a test that any citizen can understand.
    6
                            ii.   The Simple Heller Test
    7
    8         Heller asks whether the law bans the types of firearms commonly used for a

    9   lawful purpose. It is a hardware test. Heller draws a distinction between firearms
   10
        commonly owned for lawful purposes and firearms specially adapted to unlawful
   11
   12   uses and not commonly owned. As applied to laws prohibiting ammunition, the
   13
        simple Heller test would ask: is the ammunition commonly used by law-abiding
   14
        citizens for a lawful purpose? If yes, then it is protected ammunition. A .38
   15
   16   caliber or 9mm round of ammunition or a 12 gauge shotgun shell would easily pass
   17
        the test because this type is commonly owned by law-abiding citizens and it is
   18
   19   commonly used for lawful purposes like self-defense in the home. A contrasting

   20   example might be an incendiary round or an armor-piercing round. Incendiary
   21
        rounds and armor-piercing rounds are probably neither commonly used by law-
   22
   23   abiding citizens nor commonly used for lawful purposes. Such ammunition would
   24
   25
   26                                                 51

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2242 Page 52 of 120




    1   fail the simple Heller test and be constitutionally closely-regulated or completely

    2   banned.
    3
              The majority of citizens who use common ammunition do so for lawful
    4
    5   purposes, including self-defense. Under Heller and McDonald, that is all that is
    6
        needed for citizens to have a right under the Second Amendment to acquire and keep
    7
        common ammunition. Using the simple Heller test, it is obvious that the California
    8
    9   background check laws that de facto completely block some law-abiding responsible
   10
        citizens from buying common ammunition are unconstitutional.34 Under the simple
   11
   12   Heller test, judicial review could end right here.

   13                       iii.   Burden & Scrutiny
   14
              Nevertheless, the background check system for purchasing ammunition is
   15
   16   suspect even under the more complicated heightened scrutiny analysis because the
   17
   18
   19   34
         One author suggests the ammunition background check provisions may fail the
   20 simple Heller test for the reason that the background check provisions do not
   21 distinguish between ammunition use for home self-defense and all other purposes.
      Forrest Brown, The Wild West, 92 S. Cal. L. Rev., 1231 (The Safety for All Act
   22 “does not restrict ammunition purchases less within the home than it does outside
   23 the home. Therefore, the Act may fall into Heller’s bright-line rule against
      restricting the use of firearms for self-defense within the home.”).
   24
   25
   26                                                 52

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2243 Page 53 of 120




    1   legislative scheme is not a reasonable fit to achieve the State’s interests. The

    2   heightened scrutiny analysis is as follows. First, a court must evaluate the burden
    3
        and then apply the correct scrutiny. Jackson, 746 F.3d at 960 (citing United States
    4
    5   v. Chovan, 735 F.3d 1127, 1136-37 (9th Cir. 2013)). “This two-step inquiry: ‘(1)
    6
        asks whether the challenged law burdens conduct protected by the Second
    7
        Amendment; and (2) if so, directs courts to apply an appropriate level of scrutiny.’”
    8
    9   Bauer v. Becerra, 858 F.3d 1216, 1221 (9th Cir. 2017) (quoting Jackson, 746 F.3d at
   10
        960 (citing Chovan, 735 F.3d at 1136)).
   11
   12                      iv.    Presumptively Lawful or Historical Regulation
   13
              In determining whether a law comes within the scope of the Second
   14
        Amendment under the first step of this inquiry, another two-step test is used. Here,
   15
   16   the first step asks, “whether the regulation is one of the presumptively lawful
   17
        regulatory measures identified in Heller, or whether the record includes persuasive
   18
   19   historical evidence establishing that the regulation at issue imposes prohibitions that

   20   fall outside the historical scope of the Second Amendment.” Jackson, 746 F.3d at
   21
        960 (internal quotes and citations omitted). If the regulation is presumptively
   22
   23   lawful, the inquiry ends. Likewise, if the regulation is a historically-approved
   24
        prohibition not offensive to the Second Amendment, the inquiry ends.
   25
   26                                                 53

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2244 Page 54 of 120




    1         The California background check system for purchasing ammunition fails

    2   both parts of the test. First, a background check on ammunition purchasers is not
    3
        one of the presumptively lawful regulatory measures identified in Heller. See
    4
    5   Teixera v. Cty. of Alameda, 873 F.3d 670, 676-77 (9th Cir. 2017) (en banc) (“We
    6
        held in Jackson that a prohibition on the sale of certain types of ammunition
    7
        burdened the core second amendment right and so was subject to heightened
    8
    9   scrutiny.”). Second, an ammunition background check has no historical pedigree.
   10
        In fact, a background check required each time ammunition is purchased has never
   11
   12   been implemented before. As Jackson concluded more generally about a city

   13   ordinance prohibiting the sale of hollow-point ammunition in San Francisco,
   14
                     “Heller does not include ammunition regulations in the list of
   15
              ‘presumptively lawful’ regulations. Nor has San Francisco pointed to
   16         historical prohibitions discussed in case law or other ‘historical evidence in
              the record before us’ indicating that restrictions on ammunition fall outside of
   17
              the historical scope of the Second Amendment.”
   18
   19   Jackson, 746 F.3d at 968 (citations omitted).

   20                      v.     Closeness to the Core and Severity of the Burden
   21
              Continuing the Ninth Circuit’s constitutional inquiry, if there is a burden, the
   22
   23   correct level of scrutiny must be selected. For that selection a third two-step
   24
        evaluation is required. The first step measures how close the statute hits at the core
   25
   26                                                   54

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2245 Page 55 of 120




    1   of the Second Amendment right. The second step measures how severe the statute

    2   burdens the Second Amendment right. “Because Heller did not specify a particular
    3
        level of scrutiny for all Second Amendment challenges, courts determine the
    4
    5   appropriate level by considering ‘(1) how close the challenged law comes to the core
    6
        of the Second Amendment right, and (2) the severity of the law’s burden on that
    7
        right.’” Bauer, 858 F.3d at 1221-22 (quoting Silvester v. Harris, 843 F.3d 816, 821
    8
    9   (9th Cir. 2016)).
   10
              Jackson decided that an ordinance banning the sale of hollow-point
   11
   12   ammunition burdens the core right of keeping firearms for self-defense, but only

   13   indirectly because: (a) “ordinary bullets” are effective for self-defense, and (b)
   14
        because a San Francisco resident may still use hollow-point bullets in her home if
   15
   16   she purchases such ammunition outside of San Francisco’s jurisdiction. Jackson,
   17
        746 F.3d at 968. Here, unlike Jackson, if a citizen resident is unable to pass the
   18
        background check for whatever reason, she may not purchase ordinary ammunition
   19
   20   at all. She may not purchase ammunition inside or outside of California for self-
   21
        defense. She may buy neither ten rounds nor 10,000 rounds. In this case, the
   22
   23   California statutes directly burden the Second Amendment right directly to its core,

   24   which is the right to defend one’s self, family, and home.
   25
   26                                                 55

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2246 Page 56 of 120




    1         Jackson also decided a Second Amendment burden was not severe because

    2   the city ordinance left open ammunition alternatives for self-defense in the home.
    3
        Id. Jackson explained, “Jackson may either use fully-jacketed bullets for self-
    4
    5   defense or obtain hollow-point bullets outside of San Francisco’s jurisdiction.” Id.
    6
        Here again, unlike Jackson, if a citizen resident cannot undergo and pass the
    7
        background check, he may not purchase ammunition of any type, or in any amount,
    8
    9   inside of California and he may not purchase ammunition of any type outside of
   10
        California for his California home.
   11
   12         In this case the California state statutes not only burden the core of the Second

   13   Amendment but often impose upon the core the severest burden – a complete ban.
   14
        It is true that many have been able to buy ammunition. But at least 101,047 or
   15
   16   16.4% of applying citizen residents have not. Under this law, an inexplicably large
   17
        number of firearm owners are suffering the severest burden. Because a severe
   18
        restriction on the core right of self-defense amounts to a destruction of the Second
   19
   20   Amendment right, it is unconstitutional under any level of scrutiny. Once again,
   21
        judicial review could end right here. Where a law imposes the severest burden on
   22
   23   the core of the Second Amendment right for 101,047 citizen residents (and

   24   counting), the law is unconstitutional per se. “‘A law that imposes such a severe
   25
   26                                                56

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2247 Page 57 of 120




    1   restriction on the fundamental right of self-defense of the home that it amounts to a

    2   destruction of the Second Amendment right is unconstitutional under any level of
    3
        scrutiny.’” Bauer, 858 F.3d at 1222 (quoting Silvester, 843 F.3d at 821)
    4
    5                      vi.    Sliding Scale of Scrutiny
    6
              Assuming, however, the analysis must continue, the Ninth Circuit employs a
    7
    8   sliding scale of scrutiny. “[O]ur test for the appropriate level of scrutiny amounts to

    9   ‘a sliding scale.’” Silvester, 843 F.3d at 821. “Further down the scale, ‘a law that
   10
        implicates the core of the Second Amendment right and severely burdens that right
   11
   12   warrants strict scrutiny.’” Id. “Otherwise, intermediate scrutiny is appropriate.”
   13
        Id.
   14
              The Attorney General argues that intermediate scrutiny should apply. Def.’s
   15
   16   Opp’n, Doc. 34, at 12. If a challenged law does not implicate a core Second
   17
        Amendment right or does not place a substantial burden on the Second Amendment
   18
   19   right, intermediate scrutiny is applied. Jackson, 746 F.3d at 961; United States v.

   20   Torres, 911 F.3d 1253, 1262 (9th Cir. 2019) (“Although not dispositive of the
   21
        question, we note that there has been ‘near unanimity in the post-Heller case law
   22
   23   that, when considering regulations that fall within the scope of the Second
   24
        Amendment, intermediate scrutiny is appropriate.’”).
   25
   26                                                57

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2248 Page 58 of 120




    1         Torres suggests that intermediate scrutiny applies where the burden is

    2   “tempered.” Id. at 1263). In Torres, the severe burden from a ban on possession
    3
        of a firearm by a person unlawfully in the United States was tempered by the fact
    4
    5   that a prohibited person could remove his prohibition by acquiring lawful
    6
        immigration status. Id. In a similar approach, the Attorney General argues that
    7
        there is no complete ammunition ban here because a person can remedy whatever
    8
    9   the problem is that prevents successfully passing a background check.35 For citizen
   10
        residents that have only the standard California DL or ID which is insufficient to
   11
   12   start a background check under the ammunition check scheme, the Attorney General

   13   explains that “presenting an approved form of additional documentation, such as a
   14
        passport, is an easy cure.” Def.’s Opp’n, Doc. 34, at 20. Absent is evidence (or
   15
   16   even an estimate) of the number of California residents who hold a current U.S.
   17
        Passport. For those who do not, that solution will have a disproportionate impact
   18
   19
   20
   21    The Attorney General writes, “[t]he Ammunition Eligibility Check Laws do not
        35

   22 prevent law-abiding people who are permitted to possess ammunition from
      purchasing it, and thus does not implicate ‘the core Second Amendment right of
   23 ‘self defense in the home.’ ” Def.’s Opp’n, Doc. 34, at 13. This is obviously
   24 hyperbole. So far at least 101,047 times people were, in fact, blocked from
      purchasing ammunition.
   25
   26                                                58

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2249 Page 59 of 120




    1   on people who lack transportation, lack access to computers, or fall within the

    2   lowest economic classes. The Attorney General also offers that, “resolving the
    3
        source of the rejection . . . can be done quickly via the Department’s website in
    4
    5   many cases.” Def.’s Opp’n, Doc. 34, at 21 (citing Morales Decl. ¶¶ 20-24). The
    6
        evidence shows that the hope does not match the reality.
    7
              Many persons who were rejected at first do later successfully purchase
    8
    9   ammunition. For example, of the persons rejected in July 2019, 47.5% have been
   10
        able to later successfully purchase ammunition (as of January 31, 2020). See Third
   11
   12   Morales Declaration, Doc. 53 at ¶46. Likewise, 45.3% of August rejectees later

   13   succeeded; 44.1% of September rejectees later succeeded; 43.3% of October
   14
        rejectees later succeeded; 42.7% of November rejectees later succeeded; 40.2% of
   15
   16   December rejectees later succeeded; and 40% of January 2020 rejectees later
   17
        succeeded. Id. at ¶¶47-52. These numbers sound good, but on the flip side of the
   18
        coin, between 53.5% and 60% of residents who are rejected each month still have
   19
   20   not been authorized to purchase ammunition. Counted in terms of months or years,
   21
        perhaps resolving the source of a rejection can be done “quickly.” Counted in terms
   22
   23   of days or hours, for a citizen who needs or wants ammunition to defend herself or

   24   home, the resolution process is hardly quick.
   25
   26                                                   59

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2250 Page 60 of 120




    1                       vii.   Tailoring Required: a Reasonable Fit

    2         Intermediate scrutiny requires a final two-part test. The government’s
    3
        interest must be important and the fit of the law to the objective must be reasonable.
    4
    5   “Our intermediate scrutiny test under the Second Amendment requires that (1) the
    6
        government’s stated objective . . . be significant, substantial, or important; and (2)
    7
    8
        there . . . be a ‘reasonable fit’ between the challenged regulation and the asserted

    9   objective.” Silvester, 843 F.3d at 821-22 (quoting Chovan, 735 F.3d at 1139). The
   10
        State’s objective, which is to keep aliens illegally or unlawfully present, felons, and
   11
   12   other prohibited persons from obtaining ammunition, passes the first prong of the
   13   test. Under the second prong of the test, intermediate scrutiny does not demand the
   14
        least restrictive means. Id. at 827 (quoting Jackson, 746 F.3d at 969). “Instead,
   15
   16   the statute simply needs to promote a substantial government interest that would be
   17
        achieved less effectively absent the regulation.” Mai v. United States, 952 F.3d
   18
   19   1106, 1116 (9th Cir. 2020) (quoting Torres, 911 F.3d at 123).

   20         The Court notes that this deferential treatment of government restrictions of
   21
        Second Amendment rights is not to be found anywhere in the Bill of Rights or in the
   22
   23   text of the Second Amendment. It begs the question, is there anything that a
   24   government cannot claim to be a substantial state interest? And if that is the case
   25
   26                                                 60

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2251 Page 61 of 120




    1   then can the state, through its legislative powers, run roughshod over constitutionally

    2   protected rights by claiming they are “common sense laws” that promote the
    3
        government interest? After all, there is hardly any governmental intrusion that
    4
    5   cannot be rationalized as important (for example, a Japanese internment camp).
    6
        E.g., Toyosaburo Korematsu v. United States, 323 U.S. 214, 218–19 (1944),
    7
        abrogated by, Trump v. Hawaii, 138 S. Ct. 2392 (2018) (“Like curfew, exclusion of
    8
    9   those of Japanese origin was deemed necessary because of the presence of an
   10
        unascertained number of disloyal members of the group, most of whom we have no
   11
   12   doubt were loyal to this country. It was because we could not reject the finding of

   13   the military authorities that it was impossible to bring about an immediate
   14
        segregation of the disloyal from the loyal that we sustained the validity of the curfew
   15
   16   order as applying to the whole group.”); Dred Scott v. Sandford, 60 U.S. 393 (1857).
   17
              While the Second Amendment intermediate scrutiny standard is an overly
   18
        relaxed standard, it is not a free pass. When subjected to intermediate scrutiny, “the
   19
   20   [State] is not thereby ‘insulated from meaningful judicial review.’” Heller v.
   21
        District of Columbia (Heller II), 670 F.3d 1244, 1259 (D.C. Cir. 2011) (quoting
   22
   23   Turner Broad. Sys., Inc. v. FCC (Turner I), 512 U.S. 622, 666 (1994). So, even

   24   under intermediate scrutiny, a court must determine whether the legislature has
   25
   26                                                61

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2252 Page 62 of 120




    1   “base[d] its conclusions upon substantial evidence.” Turner II, 520 U.S. at 196.

    2   The government must carry the burden of establishing that its regulations are
    3
        reasonably tailored. Id. (“[T]he State bears the burden ‘affirmatively to establish
    4
    5   the reasonable fit we require.’ ”) (quoting Bd. of Trs. of State Univ. of N.Y. v. Fox,
    6
        492 U.S. 469, 480 (1989)). The government “must do more than just simply posit
    7
        the existence of the diseases sought to be cured,” and “demonstrate that the recited
    8
    9   harms are real, not merely conjectural, and that the regulation will in fact alleviate
   10
        these harms in a direct and material way.” Turner I, 512 U.S. at 664. “As for the
   11
   12   novel registration requirements, to pass muster under intermediate scrutiny the

   13   District must show they are ‘substantially related to an important governmental
   14
        objective.’” Heller v. D.C., 670 F.3d 1244, 1258 (D.C. Cir. 2011) (quoting Clark v.
   15
   16   Jeter, 486 U.S. 456, 461 (1988)). “The District must establish a tight ‘fit’ between
   17
        the registration requirements and an important or substantial governmental interest, a
   18
        fit ‘that employs not necessarily the least restrictive means but ... a means narrowly
   19
   20   tailored to achieve the desired objective.’” Id. (quoting Board of Trustees of State
   21
        University of New York v. Fox, 492 U.S. 469, 480 (1989)); see also Ward v. Rock
   22
   23   Against Racism, 491 U.S. 781, 799-800 (requirement of narrow tailoring is satisfied

   24   so long as the regulation promotes a substantial governmental interest that would be
   25
   26                                                 62

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2253 Page 63 of 120




    1   achieved less effectively absent the regulation, and the means chosen are not

    2   substantially broader than necessary to achieve that interest). “What our decisions
    3
        require is a ‘ ‘fit’ between the legislature’s ends and the means chosen to accomplish
    4
    5   those ends,’ a fit that is not necessarily perfect, but reasonable; that represents not
    6
        necessarily the single best disposition but one whose scope is ‘in proportion to the
    7
        interest served,’ that employs not necessarily the least restrictive means but . . . a
    8
    9   means narrowly tailored to achieve the desired objective. Within those bounds we
   10
        leave it to governmental decisionmakers to judge what manner of regulation may
   11
   12   best be employed.” Bd. of Trustees of State Univ. of New York, 492 U.S. at 480

   13   (citations omitted).
   14
                               viii.   The California Interests
   15
   16         In this case, the Attorney General identifies a public safety interest. There is
   17
        a state interest in “prevent[ing] criminals from buying ammunition at gun shops,
   18
   19   sporting goods stores, and other lawful vendors.” Def.’s Opp’n, Doc. 34, at 1. It is

   20   also described as a state interest in “clos[ing] the loophole” that “permitted violent
   21
        felons and other persons prohibited from possessing firearms and ammunition to
   22
   23   perpetuate gun violence.” Def.’s Opp’n, Doc. 34, at 5. The Attorney General
   24
        states, “California has a substantial interest in increasing public safety and
   25
   26                                                   63

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2254 Page 64 of 120




    1   preventing crime, and the Ammunition Eligibility Check Laws, which prevent

    2   convicted felons and other prohibited persons from purchasing ammunition, is a
    3
        reasonable fit to address that interest.” Def.’s Opp’n, Doc. 34, at 14.
    4
    5           Few would dispute that the state has a legitimate interest in increasing public
    6
        safety and preventing crime. The question is how to achieve this objective while
    7
        respecting the freedoms of law-abiding citizens. State and federal laws already
    8
    9   criminalize the possession of ammunition by felons, prohibited persons, and aliens
   10
        unlawfully in the United States. See Cal. Penal Code § 3030536; 18 U.S.C. §
   11
   12   922(g).37 Even without the background check system, violent felons, prohibited

   13
   14   36
             California Penal Code § 30305(a)(1) states,
   15           “No person prohibited from owning or possessing a firearm under Chapter 2
   16
                (commencing with Section 29800) or Chapter 3 (commencing with Section
                29900) of Division 9 of this title, or Section 8100 or 8103 of the Welfare and
   17           Institutions Code, shall own, possess, or have under custody or control, any
   18           ammunition or reloaded ammunition.”

   19   37
           The Gun Control Act of 1968, 18 U.S.C. § 921 et seq., establishes a detailed
   20   federal scheme governing firearms and ammunition. Among other things, it forbids
        possession of ammunition by convicted felons, fugitives from justice, unlawful users
   21   of controlled substances, persons adjudicated as mentally defective or committed to
   22   mental institutions, aliens unlawfully present in the United States, persons
        dishonorably discharged from the Armed Forces, persons who have renounced their
   23
        citizenship, and persons who have been subjected to certain restraining orders or
   24   been convicted of a misdemeanor offense involving domestic violence. §§ 922(d)
        and (g). Printz v. United States, 521 U.S. 898, 902 (1997).
   25
   26                                                  64

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2255 Page 65 of 120




    1   persons, and aliens unlawfully in the United States commit a new crime if they

    2   acquire possession of ammunition from a gun shop, sporting goods store, or other
    3
        vendors.38
    4
    5         Is a state-wide blanket background check system and anti-importation barriers
    6
        for purchasing ammunition on top of existing felon-in-possession and alien-in-
    7
        possession laws a reasonable fit for achieving these important goals? This Court
    8
    9   finds on the preliminary evidentiary record that the ammunition background check
   10
        system and the anti-importation law is not a reasonable fit. Perhaps with more time
   11
   12   and more evidence than three old studies about ammunition purchase recordkeeping,

   13   the State will be able to establish a reasonable fit. At this point, however, the
   14
        government has done little more than simply posited the existence of the disease
   15
   16
   17
   18
        38
   19     The Attorney General posits that the existence of the background check system
   20   has dissuaded “an undoubtedly large number of prohibited persons” from trying to
        purchase ammunition because they fear arrest. Def.’s Opp’n, Doc. 34,. at n. 6. He
   21   explains that this is a predictable and intended side-effect of eligibility checks. Id.
   22   However, it is not clear why this would be. A prohibited person who hazards an
        ammunition background check and fails, need not fear arrest. He will not be able to
   23   acquire and possess ammunition, and therefore will not be committing the crime of
   24   possession of ammunition. If the prohibited person somehow passes the
        background check, he will have the chance to acquire and illegally possess
   25   ammunition as he could before the background check system was implemented.
   26                                                 65

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2256 Page 66 of 120




    1   sought to be cured. And the cure, making it difficult for law-abiding citizens to

    2   acquire ammunition, is far worse than the disease. The government has certainly
    3
        not demonstrated that the blanket background check system will cure any disease
    4
    5   and alleviate harm in a direct and material way without unnecessarily burdening the
    6
        rights of citizens. Turner I, 512 U.S. at 664. So far, the benefit of the background
    7
        check laws is that a very small number of prohibited persons have been denied
    8
    9   authorization to buy ammunition at a licensed ammunition vendor. See Third
   10
        Morales Declaration, Doc. 53, at ¶56. On the other hand, the burden is that 101,047
   11
   12   law-abiding citizens (plus an untold additional number who may have been

   13   discouraged by the clumsiness of the system) were unable to exercise their Second
   14
        Amendment right to acquire ammunition for their firearms.
   15
   16         The Attorney General asserts that the government must be allowed to
   17
        experiment with solutions to serious problems. Def.’s Opp’n, Doc. 34, at 13. The
   18
        Attorney General says that courts do not look to evidence “in the technical sense”
   19
   20   because “legislatures are not obligated when enacting their statutes, to make a record
   21
        of the type that an administrative agency or court does to accommodate judicial
   22
   23   review.” Def.’s Opp’n, Doc. 34, at 13-14 (quoting Pena, 898 F.3d at 979). When

   24   did the federal courts become so deferential to government intrusions into
   25
   26                                                66

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2257 Page 67 of 120




    1   constitutionally protected rights? On intermediate scrutiny, can the state “get away

    2   with shoddy data or reasoning”? NYSR&PA v. Cuomo, 804 F.3d 242, 264 (2nd Cir.
    3
        2015) (citations omitted) (emphasis in original) (striking down New York State’s 7-
    4
    5   round magazine limit).
    6
              Here, the fit is far from narrowly tailored. The fit is that of a large square peg
    7
        for a small round hole. This state experiment is a one-size-fits-all, one-of-a-kind
    8
    9   approach with no legislative record. The State justifies the experiment upon little
   10
        more than conjecture springing from three old studies: (1) an old study of Los
   11
   12   Angeles recordkeeping law; (2) an old study of Sacramento recordkeeping law; and

   13   (3) the straw purchaser experience of the State of New Jersey. Each of these studies
   14
        is addressed infra.
   15
   16         California’s background check for ammunition purchases is the first state
   17
        experiment in the country. But it is not the first experiment. The federal Gun
   18
        Control Act of 1968 required ammunition be sold by federally licensed firearm
   19
   20   dealers who would maintain records of ammunition sales. The Gun Control Act
   21
        also prohibited, like the new California anti-importation law, interstate mail-order
   22
   23   ammunition sales. After 18 years of that experiment, Congress repealed the

   24   prohibition on mail-order sales and the ammunition purchase recordkeeping
   25
   26                                                67

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2258 Page 68 of 120




    1   requirement in the Firearm Owners Protection Act of 1986. In support of the

    2   changes, the federal Bureau of Alcohol Tobacco and Firearms and the Treasury
    3
        Department said the ammunition recordkeeping had no substantial law enforcement
    4
    5   value.39
    6
              The California experiment does not take into account the lessons from this
    7
        national Gun Control Act experiment. Nor does it take into account the fact that
    8
    9   Congress more recently declined to pass an ammunition background check law in
   10
        2013.40 Perhaps more importantly, the experiment is based on a naive assumption
   11
   12   that prohibited persons will subject themselves to background checks to buy

   13
   14   39
           Congressional Record—House, Apr. 9, 1986, at 6850 (“Fourth, it repeals
   15   ammunition recordkeeping requirements (except armor-piercing bullets) which
   16
        BATF and Treasury says have no substantial law enforcement value.”); 6861
        (same); 6864 (same); 6869 (“[W]e also limit the licensing of ammunition dealers
   17   because ammunition and recordkeeping for ammunition, BATF and most everybody
   18   agrees, there is just a waste of time because you cannot trace ammunition.”);
        Federal Firearms Reform Act of 1986, House Report 99-495, 99th Cong., 2nd Sess.,
   19   17 (1986) (emphasis added).
   20
        40
         United States Senate Bill 174, Ammunition Background Check of 2013,
   21 sponsored by Senator Richard Blumenthal (D-CT). Senator Blumenthal re-
   22 introduced his bill in 2018 without success. The California legislature also rejected
      a background check system for ammunition purchases in 2014. California SB-53
   23
      (introduced in the Senate on December 20, 2012) would have required backgrounds
   24 checks for ammunition purchases, but failed in the House on Aug. 30, 2014.
   25
   26                                               68

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2259 Page 69 of 120




    1   ammunition. As mentioned earlier, the State estimated there would be 13 million

    2   ammunition purchases in one year, yet in fact, there has been only 500,000 during
    3
        the first six months. Is anyone surprised that large numbers of Californians, both
    4
    5   prohibited persons and even otherwise law-abiding residents, will find ways to
    6
        bypass the onerous ammunition background checks. For firearm purchases, large
    7
        numbers of Californians already have somehow bypassed background checks. A
    8
    9   2018 University of California survey found “that roughly 25% of those who
   10
        purchased their most recent firearm in California reported that they did not undergo
   11
   12   a background check.”41

   13         And of course, criminals don’t do background checks.
   14
              The California background check experiment is not tailored to differentiate
   15
   16   between a purchaser of a twenty-round box of home-defense cartridges and a
   17
        purchaser of 10,000 rounds of rifle or birdshot ammunition. A person living alone
   18
        in a low-crime neighborhood may feel safe with as few as twenty rounds for a home-
   19
   20
   21
   22
        41
         See UC Davis Health, 2018 California Safety and Wellbeing Survey Details
   23 Firearm Ownership in the State, (Nov. 11, 2018). Found at
   24 https://health.ucdavis.edu/publish/news/newsroom/13336 (last visited Feb. 27,
      2020).
   25
   26                                               69

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2260 Page 70 of 120




    1   defense handgun. That same person who wants to buy 10,000 rifle rounds may

    2   raise legitimate suspicions. Could not the statute be tailored to permit purchase of a
    3
        single box without a background check? Or could the statute require a background
    4
    5   check only for purchasing quantities greater than 1,000 rounds? The experiment
    6
        does not differentiate between purchasers of common types of home-defense 12
    7
        gauge shotgun shells or small .22 caliber plinking rounds and purchasers of
    8
    9   particularly dangerous types of ammunition. Could not the statute differentiate
   10
        between low-power, small rounds, and high-power unusual rounds? The
   11
   12   experiment does not differentiate between a would-be purchaser who is an

   13   honorably discharged member of our military, a concealed carry permit holder, a
   14
        hunter, or a former law enforcement officer, versus an edgy-looking, furtive-
   15
   16   glancing, impatient and angry customer. Could not the state statute recognize that
   17
        Federal Firearm License ammunition sellers have some discretion?42 The statute
   18
   19
   20
        “Notably, while FFLs have never been required under federal law to conduct a
        42
   21 background check for purchasers of ammunition, they still may choose to do so
   22 because it remains unlawful for any seller of ammunition to transfer ammunition
      knowing or having reasonable cause to believe that such person is a prohibited
   23
      possessor.” Vivian S. Chu, Internet Firearm and Ammunition Sales, Congressional
   24 Research Service (Aug. 28, 2012) at 3.
   25
   26                                                70

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2261 Page 71 of 120




    1   does not differentiate between residents living in high-density metropolitan areas

    2   with large, fast response. police forces and residents living in rural areas with natural
    3
        predators and few sheriff’s deputies. Could not the statute offer some degree of
    4
    5   tailoring to account for the ammunition needs arising from the vast differences
    6
        between urban and rural life? Other California firearm statutes do so.43
    7
    8
                            ix.   The Evidence

    9         The Plaintiffs-citizens do not have to carry the burden of proving that they are
   10
        entitled to enjoy Second Amendment rights. Quite the opposite, it is the
   11
   12   government that must carry the burden of demonstrating that the restriction of
   13
        Second Amendment rights is a reasonable fit for the asserted substantial interest. If
   14
        the government does not support its case, the Plaintiffs-citizens win.
   15
   16
   17
   18   43
           For example, the issuance of concealed-carry permits is treated differently in
   19   California counties having a population less than 200,000. See Cal. Pen. Code §
   20   26155. Also, while openly carrying an unloaded handgun or long gun is prohibited
        in a public place or on a public street within an incorporated city and in a prohibited
   21   area of an unincorporated area of a county (see Cal. Pen. Code §§ 26350, 26400),
   22   the carrying is not prohibited in non-prohibited areas of an unincorporated county
        area, such places generally being rural. No doubt, in the not too distant future, this
   23
        too will be deemed a “loophole” that must be closed.
   24
   25
   26                                                 71

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2262 Page 72 of 120




    1         The State’s evidence is thin. As part of the review, a federal court may

    2   consider “the legislative history of the enactment as well as studies in the record or
    3
        cited in pertinent case law.” Fyock, 779 F.3d at 1000. “[T]he municipality’s
    4
    5   evidence must fairly support the municipality’s rationale for its ordinance.”
    6
        Jackson, 746 F.3d at 969 (quoting City of Los Angeles v. Alameda Books, Inc., 535
    7
        U.S. 425, 438 (2002)). And while courts “should not conflate legislative findings44
    8
    9   with ‘evidence’ in the technical sense,” (Pena, 898 F.3d at 979 (citation omitted)),
   10
        neither should they “credit facially implausible legislative findings.” Jackson, 746
   11
   12   F.3d at 969. The Ninth Circuit Court of Appeals recently put it this way:

   13               In assessing congressional judgment, “we do not impose an
   14         ‘unnecessarily rigid burden of proof,’ and we allow the government to rely on
              any material ‘reasonably believed to be relevant’ to substantiate its interests.”
   15
              That standard applies because “we are weighing a legislative judgment, not
   16         evidence in a criminal trial.” Thus, we do not require “scientific precision.”
   17
   18   44
         Congress, and by extension, a state or municipality, need not make legislative
   19 findings in order to legislate. Katzenbach v. McClung, 379 U.S. 294, 304 (1964)
      (“Here, of course, Congress had included no formal findings. But their absence is
   20 not fatal to the validity of the statute.”). Where there are congressional findings,
   21 they may assist a court in evaluating the legislative judgment. United States v.
      Lopez, 514 U.S. 549, 563 (1995).
   22
   23
   24   .

   25
   26                                                 72

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2263 Page 73 of 120




    1         We ask only whether the evidence “fairly supports” Congress’ “reasonable”
              conclusions. When empirical evidence is incomplete, we “must accord
    2         substantial deference to the predictive judgments of Congress.”
    3
        Mai, 952 F.3d at 1118 (citations omitted) (assessing act of Congress and
    4
    5   considering, inter alia, statements in Congressional Record).
    6
              In this case, the Attorney General points to “findings” from the ballot
    7
    8
        proposition, Proposition 63, and studies of three jurisdictions that tried ammunition

    9   sales recordkeeping. The Attorney General cites as a finding Proposition 63, § 2.7
   10
        explaining that “voters declared that ‘we should require background checks for
   11
   12   ammunition sales just like gun sales, and stop both from getting into the hands of
   13   dangerous people.’” Def.’s Opp’n, Doc. 34, at 5, 14. But no federal court has
   14
        deferred to the “legislative findings” in a state ballot proposition. No court has
   15
   16   accorded legislative deference to ballot drafters. A ballot proposition is precisely
   17
        what the Bill of Rights was intended to protect us from – a majority trampling upon
   18
   19
        important individual rights.

   20         When a legislature’s findings may be given deference it is because a
   21
        legislative body may be better equipped than the judiciary to amass and evaluate the
   22
   23   potentially vast amounts of data bearing upon complex issues. Yet, the referendum
   24   process does not invoke the same type of searching fact-finding by a deliberative
   25
   26                                                73

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2264 Page 74 of 120




    1   body. Consequently, a referendum’s “legislative findings” do not “justify

    2   deference.” Vivid Entm't, LLC v. Fielding, 965 F. Supp. 2d 1113, 1127 (C.D. Cal.
    3
        2013), aff'd, 774 F.3d 566 (9th Cir. 2014) (citations and internal quotations omitted);
    4
    5   see also California Prolife Council Political Action Comm. v. Scully, 989 F. Supp.
    6
        1282, 1299 (E.D. Cal. 1998), aff’d, 164 F.3d 1189 (9th Cir. 1999) (“Because the
    7
        referendum process does not invoke the same type of searching fact finding, a
    8
    9   referendum's fact finding does not justify deference.”). The initiative process
   10
        inherently lacks the indicia of careful debate that would counsel deference. Carver
   11
   12   v. Nixon, 72 F.3d 633, 645 (8th Cir. 1995) (the process of legislative enactment

   13   includes deliberation, compromise and amendment, providing substantial reasons for
   14
        deference that do not exist with respect to ballot measures); Yniguez v. Arizonans for
   15
   16   Official English, 69 F.3d 920, 945 (9th Cir. 1995), vacated on other grounds, 520
   17
        U.S. 43 (1997) (deference normally accorded legislative findings does not apply
   18
        with same force when First Amendment rights are at stake; in addition, because
   19
   20   measure was a ballot initiative, it was not subjected to extensive hearings or
   21
        considered legislative analysis before passage); Daggett v. Webster, No. 98-223-B-
   22
   23   H, 1999 WL 33117158, at *1 (D. Me. May 18, 1999) (no court has given legislative

   24   deference to a ballot proposition).
   25
   26                                                74

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2265 Page 75 of 120




    1         In this case, as in Scully, California argues that deference ought to be given to

    2   the predictive judgments and novel legislative experiments contained in a popular
    3
        ballot measure. Scully rejected the approach. It persuasively reasoned:
    4
    5                [T]he deference formulation, however, ignores the context of the
              quotation which requires federal courts to “accord substantial deference to the
    6
              predictive judgments of Congress.” Thus, the deference recognized in
    7         Turner is the consequence, at least in part, of the constitutional delegation of
    8
              legislative power to a coordinate branch of government, a factor not present in
              the instant case. Of course, this is not to say that the predictive judgments of
    9         state legislatures are not entitled to due weight. It would seem odd, however,
   10         that this court would be required to give greater deference to the implied
              predictive judgments of a state's legislation than the state's own courts would.
   11         In this regard, California courts accord deference to the predictive judgments
   12         of their legislature on a sliding scale, according significant deference to
              economic judgments, but employing “greater judicial scrutiny” “when an
   13         enactment intrudes upon a constitutional right.” It is of course true that
   14         deference in the federal courts is not simply a function of the separation of
              powers doctrine. It also rests upon the legislative branch being “better
   15
              equipped than the judiciary to ‘amass and evaluate the vast amounts of data’
   16         bearing upon ... complex and dynamic” issues. Once again, given that the
              statutes at bar are the product of the initiative process, their adoption did not
   17
              enjoy the fact gathering and evaluation process which in part justifies
   18         deference.
   19
        Scully, 989 F. Supp. at 1299 (citations omitted).
   20
   21         The background check and anti-importation statutes are the product of a
   22
   23   majority vote on a complicated multi-part ballot. Proposition 63 was one among 16
   24
        propositions on the state ballot during the 2016 presidential election. Among other
   25
   26                                                75

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2266 Page 76 of 120




    1   topics, there were propositions for school bonds, cigarette taxes, the death penalty,

    2
        recreational marijuana legalization, and a ban on plastic bags. The text of the
    3
    4   proposed law changes from Proposition 63 ran on for 15 single spaced pages of the
    5
    6   Official Voter Information Guide. Proposition 63 included 14 findings and 9
    7
        purposes: it amended several statutes relating to lost and stolen firearms, it
    8
    9
        strengthened state reporting to the National Instant Criminal Background Check
   10
   11   System, it instituted dispossession and criminalization provisions for ammunition
   12
   13   magazines able to hold more than 10 rounds, it imposed several new requirements

   14
        on existing firearm dealers and a new category of ammunition vendors, it created
   15
   16   new avenues for law enforcement to seize firearms from known prohibited persons,
   17
   18   and it created the ammunition background and anti-importation provisions.45 The
   19
   20
   21
        45
        The complexity of Proposition 63 is a sharp contrast to the simplicity of other
   22 California propositions, like Proposition 8. “In its entirety, Proposition 8 provides:
   23 ‘Only marriage between a man and a woman is valid or recognized in California.’”
      Perry v. Schwarzenegger, 704 F. Supp. 2d 921, 927 (N.D. Cal. 2010).
   24
   25
   26                                                 76

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2267 Page 77 of 120




    1   adoption of Proposition 63 did not include voters reviewing reams of data, attending

    2
        days of hearings, considering thoughtful committee reports or listening to statehouse
    3
    4   floor arguments. In short, there are no legislative findings.
    5
    6         But the Attorney General remonstrates, “courts do not look to evidence ‘in the
    7
        technical sense’ because ‘legislatures are not obligated when enacting their statutes,
    8
    9
        to make a record of the type that an administrative agency or court does to
   10
   11   accommodate judicial review.’” Def.’s Opp’n, Doc. 34, at 13-14 (quoting Pena,
   12
   13   898 F.3d at 979). It is telling that Pena quoted this language from its earlier

   14
        decision in Minority Television Project, Inc. v. F.C.C., 736 F.3d 1192 (9th Cir.
   15
   16   2013) (en banc). In Minority Television, the court reviewed a federal statute, not a
   17
   18   state ballot measure, and noted the extensive legislative record upon which Congress
   19
        relied. 736 F.3d at 1199 (“Congress enacted §§ 399a and 399b after a two-year
   20
   21
        FCC notice and comment proceeding, days of hearings, and a thoughtful committee
   22
   23   report. Indeed, the record before Congress provides a sufficient basis to uphold the
   24
   25   statute even without the supplemental evidence offered in the district court.”). The
   26                                                77

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2268 Page 78 of 120




    1   Attorney General’s call to defer to Proposition 63’s “legislative history” is

    2
        unpersuasive.46
    3
    4         Since the legislative history of the enactment is absent, studies in the record or
    5
    6   cited in pertinent case law may be considered. Fyock, 779 F.3d at 1000. Yet, there
    7
        is no pertinent case law about pre-purchase ammunition background checks. In
    8
    9
        fact, regarding the constitutionality of any kind of background checks, there is little
   10
   11   caselaw at all. Consequently, the Court’s review turns to the studies in the record.47
   12
   13
   14   46
           If the statutes produced by Proposition 63 are invalidated, perhaps the precursor
   15   bill, Senate Bill 1235, that “prospectively amended” Proposition 63 will go into
   16
        effect under state law. At that point, the Attorney General’s argument might have
        more force, although there is nothing in the current record about the legislative
   17   history of SB 1235. But he does not make the argument today and he does not
   18   suggest that there are particular hearings, committee reports, or floor debates. In
        any event, the issue will be left for another day. Moreover, no amount of deference
   19   may both overcome a complete ban on Second Amendment rights and justify
   20   violating the dormant Commerce Clause.
   21   47
         The Attorney General requests the Court take judicial notice of six exhibits under
   22 Federal Rule of Evidence 201(b). See Request for Judicial Notice, doc. 34-7 (filed
      Aug. 5, 2019). Exhibit 1 is a copy of a peer-reviewed journal article. Exhibits 2
   23
      through 6 are government-issued documents. The Court takes judicial notice that
   24 such documents are copies of authentic documents. However, the Court does not
      take judicial notice that the contents are necessarily true or accurate. Plaintiffs also
   25
   26                                                 78

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2269 Page 79 of 120




    1                                   a. The 2004 Los Angeles Study

    2
              There are no studies of the effectiveness of pre-purchase, background checks
    3
    4
        for ammunition purchasers. The Attorney General relies, instead, on three studies
    5
    6   or reports about ammunition sales recordkeeping and the problem of straw buyers.
    7
    8
        The first is a dated sociological study of the Los Angeles municipal record-keeping

    9
        requirement for retail ammunition purchases. Since 1998, Los Angeles Municipal
   10
   11   Code § 55.11 has required retail ammunition sellers to record a buyer’s name,
   12
   13   address, birth date, driver’s license number and the type and quantity of ammunition
   14
        bought and sold. Two months of records from April and May 2004 were studied
   15
   16
        and the results published in 2006. See Tita, Braga, Ridgeway, and Pierce, The
   17
   18   Criminal Purchase of Firearm Ammunition, 12 Injury Prevention 308 (2006)
   19
   20   (Exhibit 1, doc. 34-7 at 8-11). The Attorney General asserts that this study shows

   21
   22
   23
   24   request judicial notice be taken of 34 documents under Rule 201. Doc. 33. For the
        same reasons and with the same limitations the Court takes judicial notice.
   25
   26                                               79

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2270 Page 80 of 120




    1   that without the statewide background check, “prohibited persons regularly purchase

    2
        ammunition from unwitting vendors” and that prohibited persons constitute “about
    3
    4   3% of all purchasers.” Def.’s Opp’n, Doc. 34, at 2, 14.
    5
    6         The Los Angeles study recorded 2,031 purchasers who bought 4,823 boxes of
    7
        ammunition totaling 436,956 rounds. Id. at 9. Thirty of the 2,031 purchasers had
    8
    9
        felony convictions (two had convictions for weapon offense). Twenty-two had
   10
   11   disqualifying misdemeanor convictions. Id. at 10, Table 2. As a group, 52
   12
   13   prohibited persons bought 10,050 of the 436,956 rounds sold, averaging a little less

   14
        than 200 rounds each. Id. at 10. The average rounds purchased per person for the
   15
   16   entire group of 2,031 persons was not much different (a little over 200 rounds each).
   17
   18   Id.
   19
              The Court notes that close to 97% of the purchasers were law-abiding citizens
   20
   21   and the buying behavior of prohibited persons was similar to the buying behavior of
   22
        the law-abiding citizens. Consequently, the recordkeeping requirement already
   23
   24   burdens approximately 97% of law-abiding citizens buying ammunition in the City
   25   of Los Angeles. Requiring these buyers to pay for and pass a pre-purchase
   26                                                80

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2271 Page 81 of 120




    1   background check unnecessarily adds to the burden. As the study authors note, “[a]

    2   criminal background check would be an unnecessary inconvenience in about 97% of
    3
        ammunition transactions in Los Angeles.” Id. (emphasis added).
    4
    5         The Attorney General offers the study to justify the State’s universal
    6
        ammunition background check. But the authors of the study predict that adding a
    7
        background check requirement would probably reduce the denial rate for prohibited
    8
    9   persons down to 0.8% (the denial rate for firearms) and induce prohibited persons to
   10
        find alternative sources of ammunition. “Prohibited purchasers seem likely to
   11
   12   exploit alternative sources of ammunition such as unregulated private sellers

   13   operating in the secondary [underground] firearms markets.” Id. (emphasis
   14
        added). “[D]ealers in Nevada and Arizona are already noteworthy out-of-state
   15
   16   sources of crime guns recovered in Los Angeles and seem likely to become illicit
   17
        sources of ammunition.” Id. (emphasis added).
   18
              The Los Angeles study is a limited study. It is limited to two months in 2004
   19
   20   and has not been updated. The study is limited to ten ammunition sellers in the
   21
        relatively crime-free area of the San Fernando Valley (in the northern part of the
   22
   23   city). None of the ten ammunition sellers were located near the “high crime South

   24   Los Angeles area of the city.” Id. The authors explain that although the southern
   25
   26                                                81

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2272 Page 82 of 120




    1   area leads the city in total homicides and gun crime, local places selling ammunition

    2   there are outside the city limits and are not required to keep records. Id. The study
    3
        does not attempt to compare rates of homicide and gun crime in Los Angeles before
    4
    5   and after the introduction of § 55.11 to observe whether the ordinance has had a
    6
        salutary effect. The study does not attempt to uncover whether any of the 52
    7
        prohibited persons who were able to buy ammunition during April and May of 2004
    8
    9   later committed gun crimes with the acquired ammunition. Finally, the Plaintiffs
   10
        correctly note that the Los Angeles ordinance does not require purchasers to pass a
   11
   12   background check and does not automatically reject persons with standard California

   13   DLs and IDs.
   14
                                        b. The 2008 Sacramento Police Report
   15
   16         In 2007, Sacramento passed an ammunition sales record-keeping ordinance
   17
        similar to the Los Angeles ordinance. After six months of experience, the police
   18
   19   department made a report to the Sacramento City Council. See Exhibit 2, doc. 34-7

   20   at 12-35. This report is the second exhibit upon which the Attorney General relies
   21
        to establish the “fit” of the state background check regimen. Like the Los Angeles
   22
   23   study, the Sacramento report is not about the effectiveness of imposing pre-purchase
   24
        background checks on ammunition purchasers. Instead, it reports on the utility of
   25
   26                                                82

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2273 Page 83 of 120




    1   record-keeping as a means to investigate crime. Purchasing trends were similar in

    2   both cities.
    3
               The Sacramento report recorded 2,250 purchasers of ammunition over six
    4
    5   months. Doc. 34-7 at 18. Sixty-one of the 2,250 purchasers had felony
    6
        convictions and 12 purchasers had disqualifying misdemeanor convictions. Id. at
    7
        20. As a group, the 74 prohibited persons made up 3.2% of all ammunition buyers.
    8
    9   Id. at 20. The report does not indicate the number of rounds purchased by either
   10
        law-abiding citizens or prohibited purchasers. The report notes that the record-
   11
   12   keeping data led to prosecutions and search warrants which, in turn, uncovered 56

   13   firearms that were seized (three firearms were stolen). Id. at 25-29. The police
   14
        noted that cooperation from ammunition dealers was very good. Id. at 16. The
   15
   16   most striking part of the Sacramento approach and apparently important to the
   17
        success of the law enforcement program was that the Sacramento Police Department
   18
        retrospectively checked the legal eligibility of every purchaser. Id. at 17.
   19
   20          The Court notes that in Sacramento, as in Los Angeles, close to 97% of the
   21
        purchasers were law-abiding citizens. Twenty-one persons (e.g., less than 1% of all
   22
   23   purchasers) had a previous violent felony conviction. Id. at 21. Like the Los

   24   Angeles study, the Sacramento report is a limited report. It is limited to six months
   25
   26                                                83

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2274 Page 84 of 120




    1   in 2008 and has not been updated. The study does not attempt to compare rates of

    2   homicide and gun crime in Sacramento before and after the introduction of the
    3
        record-keeping requirement to observe whether the ordinance has had a salutary
    4
    5   effect. The study does not attempt to uncover whether any of the 74 prohibited
    6
        persons who were able to buy ammunition later committed gun crimes. The
    7
        Plaintiffs correctly note that the Sacramento ordinance does not require passing a
    8
    9   background check and does not automatically reject persons with standard California
   10
        DLs and IDs. The Attorney General asserts that the report demonstrates that
   11
   12   approximately 3% of ammunition purchasers were prohibited persons. Other than

   13   the crime of possession of ammunition by a prohibited person, the report says
   14
        nothing about whether a pre-purchase background check would have actually
   15
   16   prevented a later crime.
   17
              On the contrary, the report suggests that diligent police investigation using
   18
        ammunition purchase records leads to the successful prosecution of prohibited
   19
   20   persons.48 The requirement of a pre-purchase criminal background check would
   21
   22
   23
        48
   24    Without passing on the constitutionality of a record-keeping requirement, a
      statewide system like Sacramento’s would seem to be a reasonable fit for achieving
   25 the State’s interest while preserving Second Amendment rights.
   26                                                84

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2275 Page 85 of 120




    1   likely scare away prohibited persons from acquiring ammunition from lawful sellers

    2   and record-keepers. If the predictions of the Los Angeles study authors are correct,
    3
        Sacramento’s prohibited persons would likely find alternate, illicit sources of
    4
    5   ammunition if a pre-purchase background check were mandatory. Why? While
    6
        simple recordkeeping requirements may lull prohibited persons into a false sense of
    7
        safety, the background check requirement awakens criminals to the dangers of arrest
    8
    9   when buying ammunition from lawful dealers. That, in turn, drives underground
   10
        the ones bent on gun crime.
   11
   12                                    c. The 2007 New Jersey Commission Report
   13
              For his final study, the Attorney General goes outside of California to locate
   14
        an old 2007 report from the New Jersey State Commission of Investigation. See
   15
   16   Exhibit 3, doc. 34-7 at 38-71. In that year, a commission conducted an
   17
        investigation to discover how the New Jersey system of selling ammunition was
   18
   19   vulnerable “to subversion by criminal elements.” Id. at 42. According to the

   20   report, to purchase ammunition, New Jersey state regulations require a person to
   21
        display personal identification and proof of age (but no particular type of
   22
   23   identification was mandated). Id. at 48. There was a recordkeeping requirement
   24
        for sales of handgun ammunition, but not for long gun ammunition. Id. The
   25
   26                                                85

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2276 Page 86 of 120




    1   records were often handwritten and difficult to read. Id. at 60-61. The

    2   Commission found that purchases of ammunition by convicted felons in New Jersey
    3
        were widespread. Id. at 43. The report cited one example of a store where over
    4
    5   four years 42 convicted felons bought 15,000 rounds of handgun ammunition.49 Id.
    6
        Significantly, the New Jersey report is barren of overall sales data and tells nothing
    7
        of the number of ammunition purchases by law-abiding citizens with no criminal
    8
    9   records. Consequently, the report does not indicate whether New Jersey’s problem
   10
        in that regard is large or small.
   11
   12         The Attorney General cites then-U.S. Attorney, Chris Christie, in regard to

   13   ammunition as saying that “you’re only dealing with half the problem when you’re
   14
        dealing with the gun issue.” Def.’s Opp’n, Doc. 34, at 4 (quoting report doc. 34-7
   15
   16   at 57). However, what Christie was commenting about was not convicted felons or
   17
        prohibited persons buying ammunition or illegal aliens possessing ammunition.
   18
   19
   20
   21   49
         The Court notes that this volume would amount to an average of 357 rounds per
   22 person at a rate of 7.4 rounds per month. This is significantly more and less than
      the amounts reported in the Los Angeles study. In the Los Angeles study, a
   23 prohibited person purchased an average of 200 rounds, rather than 357 rounds. Yet,
   24 the Los Angeles prohibited person made his purchases in just two months, while the
      New Jersey felon purchased his average of 357 rounds over four years.
   25
   26                                                 86

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2277 Page 87 of 120




    1   Christie was not advocating for ammunition background checks. Rather, it was the

    2   phenomenon of gangs using “straw purchasers” to buy large amounts of ammunition
    3
        that was Christie’s main concern. Doc. 34-7 at 57 (“‘The straw purchaser aspect of
    4
    5   the ammunition problem is enormous,’ he testified. ‘Not only with individuals
    6
        using fake ID, but people who are just going in at the direction of members of gangs
    7
        and buying incredible amounts of ammunition. . . tens of thousands of rounds of
    8
    9   ammunition that they will use and they will store in safehouses throughout the city,
   10
        separate from where they keep the firearms, and then they have people who. . .will
   11
   12   collect the ammunition from the safehouses for use.’”) (emphasis added). Christie

   13   did not recommend state-wide background checks as a solution. Neither is it
   14
        obvious how California’s new background check can prevent a gang member with a
   15
   16   clean record from performing the role of a straw purchaser and buying thousands of
   17
        rounds to hide in gang safehouses.
   18
              It is telling that the New Jersey Commission made nine recommendations.
   19
   20   Id. at 63-68. None of the recommendations include requiring an ammunition
   21
        purchaser to prove citizenship, as California does. None of the Commission
   22
   23   recommendations include requiring citizens at the point of purchasing ammunition

   24
   25
   26                                                87

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2278 Page 88 of 120




    1   to pass a state background check. As of today, New Jersey still does not require a

    2   point-of-sale background check for citizens purchasing ammunition.
    3
                                          d. The 2018 University of California Davis School
    4
                                             of Medicine Study
    5
    6
                Plaintiffs highlight a more recent study about the ineffectiveness of

    7   California’s firearm purchase background check system.50 See Alvaro Castillo-
    8
        Carniglia, et al., California’s Comprehensive Background Check and Misdemeanor
    9
   10   Violence Prohibition Policies and Firearm Mortality, 30 Annals of Epidemiology 50
   11   (2019), Reply Exhibit 40, Doc. 37 at 14-20.51 Observing that “we know little about
   12
        the effectiveness of CBC [comprehensive background check] policies,” the authors
   13
   14   recently set out to determine the impact of California’s background check system for
   15
        purchasing firearms implemented in 1991. Id. at 14-15. The study identified the
   16
   17
   18   50
         Four of the researchers work at, and the study was partially funded by, the
   19 University of California Davis School of Medicine, Department of Emergency
   20 Medicine, Violence Prevention Research Program. The University of California
      system is an arm of the State of California, according to state law. Cal. Govt. Code
   21 § 811.2 (“ ‘Public entity’ includes. . .the Regents of the University of
   22 California….”).
   23   51
             The Annals of Epidemiology describes itself as a peer-reviewed journal.
   24
   25
   26                                                  88

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2279 Page 89 of 120




    1   rate of homicides and suicides from firearms during the ten years preceding the

    2   background check law and the ten years following. The conclusion is that the
    3
        implementation of California’s firearm background check law had little or no effect
    4
    5   on firearm-related homicide rates. “[T]he net difference during the 10 years
    6
        postintervention was practically 0.” Id. at 18.
    7
               The authors of the study confirmed that the findings are consistent with
    8
    9   experiences in Indiana and Tennessee where ending background checks in 1998 did
   10
        not change the rates of firearm homicide or suicide. Id. The important point of
   11
   12   this new study is that if implementing a comprehensive background check for

   13   firearm purchasers has had practically zero effect on California gun violence, then
   14
        one would not expect a reduction of gun violence from a similar background check
   15
   16   for ammunition purchases.
   17
                                        e. Other Evidence
   18
   19         The parties offer no other evidence. That there is a dearth of direct evidence

   20   on the efficacy of a state-wide ammunition background check is not surprising.
   21
        California is the only state to impose a background check. There are other
   22
   23   evidentiary clues, however, that suggest the California ammunition background
   24
        check will not reduce criminal gun violence.
   25
   26                                                  89

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2280 Page 90 of 120




    1         Two clues were touched upon earlier. First is Congress’ experiment of the

    2   1968 Gun Control Act. After 18 years of experience, the Treasury Department and
    3
        the Bureau of Alcohol, Tobacco and Firearms informed Congress that the
    4
    5   ammunition recordkeeping requirement was not useful for law enforcement.
    6
        Congress then removed the ammunition regulations in 1986. The result of that
    7
        national experiment calls into question the effectiveness of new state ammunition
    8
    9   regulations.
   10
              Second, it does not take the imagination of Ray Bradbury or George Orwell to
   11
   12   predict that a person planning a firearm-related crime will find a way around the

   13   background check system. In fact, it is predicted by the authors of the Los Angeles
   14
        ammunition study upon which the State relies. Others have also observed the
   15
   16   criminal tendency to avoid background checks. For example, the authors of the
   17
        study provided by Plaintiffs identified the phenomenon of criminal avoidance of
   18
        background checks. They noted, “[a]bout 80% of all firearms acquired for criminal
   19
   20   purposes – 96% of those acquired by prohibited persons – are obtained through
   21
        private-party transfers.”52 Consistent with these findings, a recent University of
   22
   23
   24   52
           A. Castillo-Carniglia, California’s Comprehensive Background Check, 30 Annals
        of Epidemiology, at 50, Reply Exhibit 40, Doc. 37 at 14 (citing K.A. Vittes, et al.,
   25
   26                                                 90

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2281 Page 91 of 120




    1   California Davis survey found that 25 % of firearms are somehow acquired by

    2   Californians without going through a background check. “We also found,
    3
        unexpectedly, that roughly 25 percent of those who purchased their most recent
    4
    5   firearm in California reported that they did not undergo a background check.”53
    6
                            x.    Analysis
    7
    8         For California’s background check system and anti-importation measures,

    9   legislative history is non-existent. As for studies in the record, none of the studies
   10
        suggest the new regulations will achieve the State’s interest of reducing gun
   11
   12   violence. In fact, it is not even close. Quite the opposite, the studies suggest that
   13
        persons with criminal intent will avoid background checks by using alternative
   14
        sources such as out-of-state retailers, private person-to-person transfers, or straw
   15
   16
   17
        Legal Status and Source of Offenders’ Firearms in States with the Least Stringent
   18
        Criteria for Gun Ownership, 19 Injury Prevention 26-31 (2013)).
   19
        53
   20      See UC Davis Health, 2018 California Safety and Wellbeing Survey Details
        Firearm Ownership in the State, (Nov. 11, 2018). Found at
   21   https://health.ucdavis.edu/publish/news/newsroom/13336 (last visited Feb. 27,
   22   2020). According to the press release, the 2018 California Safety and Wellbeing
        Survey is a comprehensive, web-based survey of more than 2,500 Californians age
   23   18 and older on a wide range of topics related to firearms and violence. It was
   24   conducted by the UC Davis Violence Prevention Research Program (VPRP), with
        funding from the state of California for the UC Firearm Violence Research Center.
   25
   26                                                 91

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2282 Page 92 of 120




    1   buyers. To be clear, at this point in the case, the evidence does not fairly support

    2   the notion of Proposition 63 that background check and anti-importation provisions
    3
        for ammunition acquisition will make the public safer.
    4
    5         Unlike in Pena (898 F.3d at 979–80), this Court is not simply substituting its
    6
        judgment for that of the California legislature. After all, “in the face of policy
    7
        disagreements, or even conflicting legislative evidence, ‘we must allow the
    8
    9   government to select among reasonable alternatives in its policy decisions.’”
   10
        Peruta v. Cty. of San Diego, 824 F.3d 919, 944 (9th Cir. 2016) (en banc) (Graber, J.,
   11
   12   concurring), cert. denied, 137 S. Ct. 1995 (2017). In this case, there is no

   13   conflicting legislative evidence supporting the efficacy of state-wide background
   14
        checks. None of the evidence supports background checks as a policy choice. In
   15
   16   any event, this is not a question of policy decision making. This is a question of
   17
        how far should courts go in allowing states to gut Constitutional rights. When does
   18
        a court step in and say “enough”? When a right has been eviscerated by
   19
   20   incremental policy decisions?
   21
              Beyond the sheer lack of evidence, the problem with according deference to
   22
   23   the state legislature in this kind of a case, as in the Turner Broadcasting approach, is

   24   that deference is exactly the argument promoted by dissenting Justice Breyer and
   25
   26                                                 92

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2283 Page 93 of 120




    1   rejected by the Supreme Court’s majority in Heller. Yet, the notion of Turner

    2   deference lives on like a legal zombie lurching through Second Amendment
    3
        jurisprudence. Even with deference, a court must determine whether the legislature
    4
    5   has based its conclusions upon substantial evidence, regardless of whether it is
    6
        technically admissible evidence. Turner II, 520 U.S. at 196. The State still bears
    7
        the burden “affirmatively [to] establish the reasonable fit we require.” Bd. of Trs. of
    8
    9   State Univ. of N.Y., 492 U.S. at 480. To do that, a court resolves a constitutional
   10
        challenge by an analytical process that parallels its work in ordinary litigation.
   11
   12   “[D]eference afforded to legislative findings does ‘not foreclose our independent

   13   judgment of the facts bearing on an issue of constitutional law.’” Sable
   14
        Communications of Cal., Inc. v. FCC, 492 U.S. 115, 129 (1989).
   15
   16         No case has held that intermediate scrutiny would permit a state to impinge
   17
        even slightly on the Second Amendment right by employing a known failed
   18
        experiment. If the authors of the 2018 study of California’s firearms background
   19
   20   check are correct, background checks have not worked and do not work. If
   21
        Congress is correct, ammunition recordkeeping and anti-importation laws do not
   22
   23   work. It is a quixotic notion that criminals (and those bent on committing crimes)

   24   will abide by the law, and pay for a background check where their identifiers are
   25
   26                                                 93

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2284 Page 94 of 120




    1   recorded and information about their firearms and ammunition is transmitted to law

    2   enforcement.54 Human experience and evidence teaches otherwise. As Los
    3
        Angeles jail inmates reportedly said, underground market guns usually come with
    4
    5   ammunition.55
    6
                Any other right in the Bill of Rights could not be subjugated upon such
    7
        flimsy grounds. But the rights embedded in the Second Amendment are unwanted
    8
    9   by some and unappreciated by many. “The right to keep and bear arms is apparently
   10
        this Court’s constitutional orphan.” Silvester v. Becerra, 138 S. Ct. 945, 952 (Justice
   11
   12
   13
   14
        54
           “A licensing regime is unlikely to prevent criminals from gaining access to
        ammunition illegally. With states like Nevada and Arizona just a short drive away
   15
        from much of California, criminals will have little problem purchasing out-of-state
   16   ammunition with a very low risk of being caught. . . .An ammunition license may
   17
        prevent a mentally ill individual from purchasing ammunition at the local gun store,
        and prevent a pure crime of opportunity. However, many mass-shootings are
   18   carefully premeditated, and a perpetrator could just as easily cross the border to buy
   19   ammunition. The most profound effect of the Act will be on the average, law-
        abiding Californian, who will have to pay for a license and then pay authorized
   20   dealers to do the paperwork for ammunition purchases.” Forrest Brown, The Wild
   21   West, 92 S. Cal. L. Rev., 1232.
   22   55
        See Melissa Barragan, et al., Prohibited Possessors and the Law: How Inmates in
   23 Los Angeles Jails Understand Firearm and Ammunition Regulations, 3 The Russell
      Sage Foundation Journal of the Social Sciences (2017), at 149.
   24
   25
   26                                                 94

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2285 Page 95 of 120




    1   Thomas, dissenting from denial of certiorari). Beyond the Supreme Court, the

    2   Second Amendment has been described as “the Rodney Dangerfield of the Bill of
    3
        Rights.” Mance v. Sessions, 896 F.3d 390, 396 (5th Cir. 2018) (Willett, J.,
    4
    5   dissenting). Well, Mr. Dangerfield can feel better about himself now, because with
    6
        Proposition 63, the Second Amendment gets even less respect than he does.
    7
              You might not know it, but this case is about what should be a muscular
    8
    9   constitutional right and whether a state can impinge on that right based upon a
   10
        popular vote and unconvincing research. It should be an easy question and answer.
   11
   12   Government is not free to impose its own pure policy choices on American citizens

   13   where Constitutional rights are concerned. As Heller explains, the Second
   14
        Amendment takes certain policy choices and removes them beyond the realm of
   15
   16   state action. California may certainly conceive of an extreme policy like any
   17
        amount of ammunition is dangerous in the hands of criminals and that therefore it is
   18
        good public policy to keep ammunition out of the hands of every citizen. A
   19
   20   contrary policy position (a policy many other states endorse) is that ammunition in
   21
        the hands of law-abiding citizens makes every individual safer and the public safer.
   22
   23   Either way, the Second Amendment takes that choice of policy away from state

   24   government.
   25
   26                                                95

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2286 Page 96 of 120




    1         There is only one policy enshrined in the Bill of Rights. Guns and

    2   ammunition in the hands of criminals, tyrants and terrorists are poisonous; guns in
    3
        the hands of law-abiding responsible citizens are the antidote. To give full life to
    4
    5   the core right of self-defense, every law-abiding responsible individual citizen has a
    6
        constitutionally-protected right to keep and bear firearms and ammunition. No
    7
        legislature or popular vote has the constitutional authority to dictate to a citizen that
    8
    9   he or she may not acquire ordinary and popular ammunition for his or her guns.
   10
        Nor may the acquisition process be made so unreasonably difficult that she simply
   11
   12   throws up her hands and surrenders the right. Plaintiffs have made a sufficient

   13   showing of their likelihood of succeeding on the merits of the Second Amendment
   14
        claims.
   15
   16                b. Interstate Commerce Clause, U.S. Const. Art, I, § 8, Clause 3
   17
              Plaintiffs also claim that the anti-importation provisions of Proposition 63,
   18
   19   codified at California Penal Code §§ 30312, 30314, 30370, and 30385, violate the

   20   Commerce Clause because they favor businesses in California by erecting a barrier
   21
        to ammunition sellers in other states.
   22
   23         The Commerce Clause, found in Article I, § 8, clause 3 of the United States
   24
        Constitution, gives Congress the power “[t]o regulate commerce ... among the
   25
   26                                                  96

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2287 Page 97 of 120




    1   several states.” Courts have consistently held that this affirmative grant of power to

    2   Congress includes a negative implication, which restricts the ability of states to
    3
        regulate and interfere with interstate commerce. Tenn. Wine & Spirits Retailers
    4
    5   Ass’n v. Thomas, 139 S. Ct. 2449, 2459 (2019); Camps Newfound/Owatonna, Inc. v.
    6
        Town of Harrison, Maine, 520 U.S. 564, 571 (1997). That restriction upon the
    7
        states, referred to as the dormant Commerce Clause, “prohibits economic
    8
    9   protectionism — that is, ‘regulatory measures designed to benefit in-state economic
   10
        interests by burdening out-of-state competitors.’” Fulton Corp. v. Faulkner, 516
   11
   12   U.S. 325, 330 (1996). Under the dormant Commerce Clause, courts “protect[ ] the

   13   free flow of commerce, and thereby safeguard[ ] Congress’ latent power from
   14
        encroachment by the several States[ ]” when Congress has not affirmatively
   15
   16   exercised its Commerce Clause power. Merrion v. Jicarilla Apache Indian Tribe,
   17
        455 U.S. 130, 154 (1982).
   18
              The Attorney General argues that the anti-importation provisions pass the
   19
   20   usual three Commerce Clause tests, i.e., (1) Prop 63 does not regulate transactions
   21
        taking place wholly out-of-state; (2) Prop 63 applies equally to California and out-
   22
   23   of-state vendors; and (3) Prop 63 does not impose a substantial burden on interstate

   24
   25
   26                                                 97

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2288 Page 98 of 120




    1   commerce. Thus, it is claimed that Prop 63 is permissible regulation. This Court is

    2   unpersuaded.
    3
              Time and again the Supreme Court has held that “in all but the narrowest
    4
    5   circumstances state laws violate the Commerce Clause if they mandate differential
    6
        treatment of in-state and out-of-state economic interests that benefits the former and
    7
    8
        burdens the latter.” Granholm v. Heald, 544 U.S. 460, 472 (2005) (citing Oregon

    9   Waste Systems, Inc. v. Department of Environmental Quality of Ore., 511 U.S. 93,
   10
        99 (1994)); see also New Energy Co. of Ind. v. Limbach, 486 U.S. 269, 274 (1988).
   11
   12   Under Proposition 63, the single fact of residence in another state forecloses a
   13   vendor of ammunition from selling directly to California residents. But Granholm
   14
        says, “[t]he mere fact of nonresidence should not foreclose a producer in one State
   15
   16   from access to markets in other States.” Id. (citing H.P. Hood & Sons, Inc. v. Du
   17
        Mond, 336 U.S. 525, 539 (1949)). “This mandate ‘reflects a central concern of the
   18
   19
        Framers that was an immediate reason for calling the Constitutional Convention: the

   20   conviction that in order to succeed, the new Union would have to avoid the
   21
        tendencies toward economic Balkanization that had plagued relations among the
   22
   23   Colonies and later among the States under the Articles of Confederation.’” Id.
   24   (quoting Hughes v. Oklahoma, 441 U.S. 322, 325B326 (1979)).
   25
   26                                                98

   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2289 Page 99 of 120




    1         Proposition 63 now prohibits a seller of ammunition physically located

    2   beyond California from selling directly to customers in California. See §
    3
        30312(b).56 Prior to January 1, 2018, any merchant physically located outside
    4
    5   California was permitted to sell ammunition directly to a customer in California,
    6
        whether the transaction was accomplished by U.S. Mail, email, an internet web
    7
        store, a text message, or a telephone. Shipping arrangements were left up to the
    8
    9   seller and buyer.
   10
              Since January 1, 2018, Proposition 63 criminalizes all of those transactions
   11
   12   with merchants conducting business from other states such as Plaintiff Able’s

   13   Sporting, Inc. in Texas, Plaintiff AMDEP Holdings, LLC in Florida, and Plaintiff
   14
        R&S Firearms, Inc. in Arizona. These transactions are permitted now only if the
   15
   16   out-of-state merchant opens a physical store in California and obtains a California
   17
   18
   19
        56
           (b) Commencing January 1, 2018, the sale, delivery, or transfer of ownership of
   20
        ammunition by any party may only occur in a face-to-face transaction with the
   21   seller, deliverer, or transferor, provided, however, that ammunition may be
   22
        purchased or acquired over the Internet or through other means of remote ordering if
        a licensed ammunition vendor initially receives the ammunition and processes the
   23   transaction in compliance with this section and Article 3 (commencing with Section
   24   30342) of Chapter 1 of Division 10 of Title 4 of this part.

   25
   26                                                99
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2290 Page 100 of 120




    1   ammunition vendor license. The only alternative is to hire and arrange for a third-

    2   party California-based and California-licensed ammunition vendor to complete the
    3
        delivery. The out-of-state product must be delivered first to the California vendor
    4
    5   and then from the California vendor to the California customer. In-state
    6
        ammunition merchants are not required to accept such a delivery from a non-
    7
        California merchant. Because of the face-to-face delivery requirement in
    8
    9   Proposition 63, out-of-state businesses who want to continue to sell directly to their
   10
        California customers will have to open not just one store inside California, but stores
   11
   12   in every local market inside California in which they seek to sell ammunition.

   13         Proposition 63’s restrictions are similar to the constraint on interstate
   14
        commerce struck down in Nationwide Biweekly. In Nationwide Biweekly, the Ninth
   15
   16   Circuit held,
   17
                     Thus, California’s [prorater] statute does precisely what the Supreme
   18         Court says cannot be done except in the “narrowest circumstances,” it requires
   19
              any corporation that wants to engage in a certain kind of business within the
              state to become a resident.
   20                If states were allowed to require local incorporation [or residency] as a
   21         condition of engaging in interstate commerce, then national corporations
              could be required to incorporate in all 50 states in order to do business—either
   22         by creating an individual subsidiary for each state or by some similar means.
   23         No matter the specific approach taken, requiring incorporation under the laws
              of each individual state in order to operate a national business would
   24         contribute toward precisely the “Balkanization” the Dormant Commerce
   25         Clause is meant to prevent.
   26                                                100
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2291 Page 101 of 120




    1
        Nationwide Biweekly Admin., Inc. v. Owen, 873 F.3d 716, 736-37 (9th Cir. 2017),
    2
    3   cert. denied sub nom., Nationwide Biweekly Admin., Inc. v. Hubanks, 138 S. Ct.
    4
        1698 (2018) (citing Heald, 544 U.S. at 472) (reversing the denial of a preliminary
    5
        injunction); c.f., American Fuel & Petrochemical Manufacturers v. O’Keefe, 903
    6
    7   F.3d 903, 914 (9th Cir. 2018) (no Commerce Clause violation in Oregon fuel carbon
    8
        tax scheme because, “the Program does not require or even incentivize an out-of-
    9
   10   state operator to become a resident in order to compete on equal terms.”); see also

   11   Philadelphia v. New Jersey, 437 U.S. 617, 628 (1978) (“The New Jersey law at issue
   12
        in this case falls squarely within the area that the Commerce Clause puts off limits to
   13
   14   state regulation. . . .What is crucial is the attempt by one State to isolate itself from a
   15
        problem common to many by erecting a barrier against the movement of interstate
   16
        trade.”).
   17
   18          The Attorney General objects that Proposition 63 does not force out-of-state
   19
        ammunition stores to incorporate in California like the statute struck down in
   20
   21   Nationwide Biweekly. While correct, the objection misses the point. In that case

   22   the court explained that by incorporating in California, a firm became a California
   23
        resident. Id. at 736. The Commerce Clause problem was forcing a corporation to
   24
   25   become a state resident in order to compete. “Thus, California’s statute does
   26                                                  101
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2292 Page 102 of 120




    1   precisely what the Supreme Court says cannot be done except in the ‘narrowest

    2   circumstances’: it requires any corporation that wants to engage in a certain kind of
    3
        business within the state to become a resident.” Id. at 736-37 (emphasis added).
    4
    5   Proposition 63 also requires any ammunition seller that wants to engage in business
    6
        with California customers to become a resident. Cf. Rosenblatt v. City of Santa
    7
        Monica, 940 F.3d 439, 451 (9th Cir. 2019) (no dormant commerce clause problem
    8
    9   because ordinance did not require out-of-state firm “to become a resident in order to
   10
        compete on equal terms”).
   11
   12         Defendant argues that Proposition 63 treats out-of-state online sellers and in-

   13   state online sellers the same. Both must complete a sale through a third-party
   14
        ammunition vendor and therefore, argues the Attorney General, the regulation is
   15
   16   even handed.57 Def.’s Opp’n, Doc. 34, at 22 (citing Pharm. Research & Mfrs. Of
   17
        Am. v. Alameda, 768 F3d 1037, 1042 (9th Cir. 2014). But how a state disfavors its
   18
   19
   20
        57
           This is similar to the argument made by the in-state New York wineries to justify
   21
        its burden on interstate commerce. “New York and those allied with its interests
   22   defend the scheme by arguing that an out of state winery has the same access to the
        State's consumers as in state wineries: All wine must be sold through a licensee fully
   23
        accountable to New York; it just so happens that in order to become a licensee, a
   24   winery must have a physical presence in the State.” Granholm v. Heald, 544 U.S.
   25   460, 474-75 (2005). It was an argument the Court found unconvincing. Id.

   26                                                102
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2293 Page 103 of 120




    1   resident online sellers compared to its resident brick-and-mortar sellers is of no

    2   moment for Commerce Clause analysis. What is important is that California’s
    3
        resident businesses are the only businesses that may sell directly to ammunition
    4
    5   consumers. Sales of any quantity, by all other sellers, anywhere else in the country,
    6
        must be funneled through a California resident vendor licensed to sell ammunition.
    7
        Nationwide Biweekly, 873 F.3d at 737 (“The correct comparison, however, is
    8
    9   between California corporations that are organized for the purpose of being proraters
   10
        and out-of-state corporations that are organized for the purpose of being proraters . .
   11
   12   . . The out-of-state corporation must either incorporate in California or create a

   13   subsidiary incorporated in California. The statute therefore discriminates against
   14
        out-of-state economic interests.”).
   15
   16         California’s ammunition anti-importation laws are similar to New York’s
   17
        wine anti-importation law prohibiting direct sales from out-of-state wineries which
   18
        was struck down for violating the Commerce Clause in Heald. There, the U.S.
   19
   20   Supreme Court observed, “[w]e have viewed with particular suspicion state statutes
   21
        requiring business operations to be performed in the home State that could more
   22
   23   efficiently be performed elsewhere. New York’s in-state presence requirement runs

   24   contrary to our admonition that States cannot require an out-of-state firm to become
   25
   26                                                103
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2294 Page 104 of 120




    1   a resident in order to compete on equal terms.” Heald, 544 U.S. at 474–75

    2   (quotation marks and citations omitted); but see Brown & Williamson Tobacco
    3
        Corp. v. Pataki, 320 F.3d 200 (2nd Cir. 2002) (statute requiring in-state face-to-face
    4
    5   sales of more than four cartons of cigarettes did not violate Commerce Clause).
    6
              Courts analyze dormant Commerce Clause claims using the Supreme Court’s
    7
        two-tiered approach. Pharm. Research & Mfrs. of Am., 768 F.3d at 1041. The first
    8
    9   tier test is whether the state law discriminates directly against interstate commerce or
   10
        directly regulates interstate commerce. Id. If the state law does either, “it violates
   11
   12   the Commerce Clause per se, and we must strike it down without further inquiry.”

   13   Id. (citation omitted). Proposition 63 does both and directly violates the dormant
   14
        Commerce Clause.
   15
   16         In the second tier, where a statute regulates even-handedly to effectuate a
   17
        local public interest and has only incidental effects on interstate commerce, courts
   18
        weigh whether the burden on commerce is excessive in relation to the putative local
   19
   20   benefit. Pike v. Bruce Church, Inc., 397 U.S. 137, 142 (1970). Though a full trial
   21
        is down the road, at this early stage there are reasonable inferences to be drawn that
   22
   23   Proposition 63 significantly burdens interstate commerce in ammunition. Out-of-

   24
   25
   26                                                104
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2295 Page 105 of 120




    1   state firms could administer the same background checks for ammunition purchases

    2   as do California sellers.
    3
              A Federal Firearms dealer in California is automatically deemed a licensed
    4
    5   ammunition vendor. A Federal Firearms dealer in Arizona, for example, would
    6
        presumably be as trustworthy. The Arizona dealer could run the same website
    7
        software to connect to the California Department of Justice as do in-state dealers.
    8
    9   The Arizona dealer could presumably require a California buyer to fill and sign the
   10
        same application forms and display the same identification documents through an
   11
   12   on-line connection and/or a live video phone call. Once a customer qualified for a

   13   background check, the Arizona dealer could then access the same California
   14
        Department of Justice website to run the background check and receive the same
   15
   16   results in the same manner as an in-state vendor. Persons prohibited under Federal
   17
        and California law would still fail the test and would still be unable to acquire
   18
        ammunition. California residents passing the background test, on the other hand,
   19
   20   would then be able to arrange with the Arizona dealer the method of delivery.
   21
        Delivery could be restricted to the physical address of the California customer. The
   22
   23   primary difference would be that in the case of the California vendor there would be

   24   immediate delivery into the hands of the resident with no waiting and no restriction
   25
   26                                                105
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2296 Page 106 of 120




    1   to delivery at the customer’s physical address. In the case of the Arizona dealer, the

    2   product would require shipping to a specific address (which could aid law
    3
        enforcement) and waiting for the delivery (which could alleviate the same concerns
    4
    5   addressed by the 10-day cooling off period for firearm purchases). The isolationist
    6
        burdens on interstate commerce created by California’s Proposition 63 appears at
    7
        this early stage of litigation to far outweigh whatever benefit it is designed to
    8
    9   achieve. Dep’t of Revenue of Kentucky v. Davis, 533 U.S. 328, 353 (2008) (“We
   10
        generally leave the courtroom door open to plaintiffs invoking the rule in Pike, that
   11
   12   even nondiscriminatory burdens on commerce may be struck down on a showing

   13   that those burdens clearly outweigh the benefits of a state or local practice.”); Pike v.
   14
        Bruce Church, Inc., 397 U.S. 137, 142, (1970) (“And the extent of the burden that
   15
   16   will be tolerated will of course depend on the nature of the local interest involved,
   17
        and on whether it could be promoted as well with a lesser impact on interstate
   18
        activities.”). State laws that directly discriminate against out-of-state entities can
   19
   20   survive only if the state “demonstrate[s] both that the statute ‘serves a legitimate
   21
        local purpose,’ and that this purpose could not be served as well by available
   22
   23   nondiscriminatory means.” Maine v. Taylor, 477 U.S. 131, 138 (1986) (quoting

   24   Hughes v. Oklahoma, 441 U.S. 322, 336 (1979)).
   25
   26                                                 106
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2297 Page 107 of 120




    1         The Attorney General may argue that stopping the flow of ammunition into

    2   the state is a matter of public safety. A similar argument was addressed and
    3
        rejected where the State of New Jersey legislated a stop to the flow of refuse from
    4
    5   other states to protect its environment. The Supreme Court teaches that a good
    6
        legislative purpose does not matter.
    7
    8
                     The Court has consistently found parochial legislation of this kind to be
              constitutionally invalid, whether the ultimate aim of the legislation was to
    9         assure a steady supply of milk by erecting barriers to allegedly ruinous outside
   10         competition, or to create jobs by keeping industry within the State, or to
              preserve the State’s financial resources from depletion by fencing out indigent
   11         immigrants. In each of these cases, a presumably legitimate goal was sought
   12         to be achieved by the illegitimate means of isolating the State from the
              national economy.
   13
   14   Philadelphia, 437 U.S. at 627 (citations omitted). Even if the Attorney General
   15
        were to characterize California’s solution as isolating itself from the flow of
   16
   17
        obnoxious ammunition into the state, Philadelphia paints the picture of how the

   18   unconstitutional barrier building plays out,
   19
              Today, cities in Pennsylvania and New York find it expedient or necessary to
   20         send their waste into New Jersey for disposal, and New Jersey claims the right
   21         to close its borders to such traffic. Tomorrow, cities in New Jersey may find
              it expedient or necessary to send their waste into Pennsylvania or New York
   22
              for disposal, and those States might then claim the right to close their borders.
   23         The Commerce Clause will protect New Jersey in the future, just as it protects
              her neighbors now, from efforts by one State to isolate itself in the stream of
   24
              interstate commerce from a problem shared by all.
   25
   26                                                  107
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2298 Page 108 of 120




    1   437 U.S. 617 at 629.

    2         Granholm struck down a state law that prohibited purchasing wine from out-
    3
        of-state using the internet in order to prevent illicit purchases by minors. However,
    4
    5   the state provided little evidence to show that internet sales to minors was a problem.
    6
        Granholm, 544 U.S. at 490. In fact, there were no complaints of the sort in the 26
    7
        states allowing direct wine shipments. Id. The Court also noted that the lack of a
    8
    9   problem was not surprising. Among other things, the Court noted direct shipping is
   10
        an imperfect avenue of obtaining alcohol for minors who “want instant
   11
   12   gratification.” Id. (citation omitted). Regardless, the Court said that minors are
   13   just as likely to buy wine from in-state producers and thus a ban on direct shipping
   14
        from out-of-state wineries could not be justified. Id.
   15
   16          Granholm teaches that “[o]ur Commerce Clause cases demand more than
   17
        mere speculation to support discrimination against out-of-state goods. The burden
   18
        is on the State to show that the discrimination is demonstrably justified.” Id. at 492
   19
   20   (internal quotation marks omitted). “Without concrete evidence that direct shipping
   21
        of wine is likely to increase alcohol consumption by minors, we are left with the
   22
   23   States’ unsupported assertions. Under our precedents, which require the ‘clearest
   24   showing’ to justify discriminatory state regulation, this is not enough.” Id. at 490.
   25
   26                                                108
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2299 Page 109 of 120




    1         The State of California has not offered any evidence at this stage that out-of-

    2   state ammunition businesses have been selling ammunition to prohibited persons in
    3
        California. Like the minors in Granholm who want instant gratification and for
    4
    5   whom waiting upon interstate shipping is a discouragement, some ammunition
    6
        buyers bent on immediate crime want ammunition right away and would likely be
    7
        frustrated in their criminal purposes by waiting for interstate shipping of
    8
    9   ammunition. Also, it is not hard to imagine that a prohibited person would not want
   10
        to lead law enforcement to his door by internet-ordering ammunition to be delivered
   11
   12   to his home address. Judicial speculation aside, without concrete evidence that

   13   direct shipping of ammunition is likely to supply violent criminals and prohibited
   14
        persons with ammunition, the Court is left with the State’s unsupported assertions.
   15
   16   Under Granholm, which requires the clearest showing to justify discriminatory state
   17
        regulation, California’s purely legal argument without evidence is not enough.
   18
              Plaintiffs have made a sufficient showing of their likelihood of succeeding on
   19
   20   the merits of the dormant Commerce Clause claims.
   21
              2. Irreparable Harm
   22
   23         As to the second element for injunctive relief, the Court finds Plaintiffs have

   24   carried their burden to show the likelihood of irreparable harm. There are elements
   25
   26                                                109
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2300 Page 110 of 120




    1   of Second Amendment jurisprudence that have First Amendment analogies.

    2   Jackson, 746 F.3d at 960. The Ninth Circuit has held that the “[t]he loss of First
    3
        Amendment freedoms, for even minimal periods of time, unquestionably constitutes
    4
    5   irreparable injury.” Associated Press v. Otter, 682 F.3d 821, 826 (9th Cir. 2012)
    6
        (alteration in original) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)). “A
    7
        colorable First Amendment claim” is “irreparable injury sufficient to merit the grant
    8
    9   of relief,” Warsoldier v. Woodford, 418 F.3d 989, 1001 (9th Cir. 2005) (internal
   10
        quotation marks omitted), and “[i]f the underlying constitutional question is close. . .
   11
   12   we should uphold the injunction and remand for trial on the merits.” Ashcroft v.

   13   Am. Civil Liberties Union, 542 U.S. 656, 664-65 (2004).
   14
              The same is true for Second Amendment rights. Their loss even for minimal
   15
   16   times constitutes irreparable injury. Perhaps even more so in this context, where
   17
        Plaintiffs and those like them may want ammunition for self-defense but are not
   18
        permitted to buy ammunition until bureaucratic hurdles are cleared. The right to
   19
   20   keep and bear arms is the insurance policy behind the right to life. If a state
   21
        regulation prevents a citizen from protecting his life, his other constitutional rights
   22
   23   will be superfluous. The right to keep and bear arms protects both tangible and

   24   intangible interests which cannot be compensated by damages. Grace v. District of
   25
   26                                                 110
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2301 Page 111 of 120




    1   Columbia, 187 F. Supp. 3d 124, 150 (D.D.C. 2016) (quoting Ezell v. City of

    2   Chicago, 651 F.3d at 684, 699 (7th Cir. 2011). “The right to bear arms enables one
    3
        to possess not only the means to defend oneself but also the self-confidence and
    4
    5   psychic comfort that comes with knowing one could protect oneself if necessary.”
    6
        Grace, 187 F. Supp. 3d at 150. Loss of that peace of mind, loss of the ability to
    7
        acquire ammunition when needed, and the loss of enjoyment of Second Amend
    8
    9   rights constitutes irreparable injury.
   10
              The Attorney General suggests that even if there is a likelihood of success on
   11
   12   the merits, any harm is not irreparable because Plaintiffs will still be able to

   13   purchase ammunition and it will only take about five minutes. Def.’s Opp’n, Doc.
   14
        34, at 23. With an accurate and instant background check system working, and if
   15
   16   all residents qualified to take the background check, the harm could indeed be
   17
        reduced. Even so, reduced harm is still unlawful harm when, as appears to be the
   18
        case here, a Constitutional right is burdened with scant justification. But the
   19
   20   background check system is not working well. Thousands of law-abiding citizen
   21
        residents have been completely and unjustifiably rebuffed. Others are delayed days
   22
   23   and weeks while trying to overcome bureaucratic obstacles. Worse, more than 50%

   24   of law-abiding citizens who were rejected since last July remain rejected. These
   25
   26                                                 111
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2302 Page 112 of 120




    1   residents have no other lawful alternatives for acquiring ammunition they need.

    2   When one needs to defend herself, family, or property right now, but is defenseless
    3
        for lack of ammunition, it is the heaviest kind of irreparable harm.
    4
    5         The dormant Commerce Clause impingement by the anti-importation
    6
        provisions of Proposition 63 visit irreparable harm on both California purchasers and
    7
        non-California ammunition vendors. For the 101,047 California citizen residents
    8
    9   who are law-abiding owners of firearms and who have already been rejected by in-
   10
        state background check, the anti-importation provisions extend the reach of the
   11
   12   Second Amendment harm. Where a citizen resident could buy ammunition from

   13   beyond state lines previously, now she is completely cut off from enjoying his
   14
        Second Amendment rights. The Attorney General argues that the Plaintiffs waited
   15
   16   too long to seek preliminary relief. But the effect of the anti-importation law was
   17
        tempered by the freedom to buy ammunition within the State prior to July 1, 2019.
   18
        The inefficiencies and inexactitude of the system implemented by the State could not
   19
   20   have been know until then. The preliminary injunction motion was brought shortly
   21
        afterwards.
   22
   23         The harm suffered by the non-California Plaintiff ammunition vendors, and all

   24   out-of-state vendors who previously did business with California residents is
   25
   26                                                112
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2303 Page 113 of 120




    1   dramatic. The vendors’ declarations do not tell of flattening sales curves or

    2   diminishing customer demand. The drop in business with California customers was
    3
        immediate and complete.
    4
    5         3. Balance of Hardships
    6
              As to the third element, on balance, the hardships faced by Plaintiffs
    7
        significantly outweigh those faced by Defendant. Balancing in the First
    8
    9   Amendment context weighs more heavily the chilled rights of individuals, especially
   10
        when criminal sanctions loom. “As to the balance of equities, we recognize that
   11
   12   while the preliminary injunction is pending, there will be some hardship on the

   13   State. Nevertheless, the balance of equities favors Appellees, whose First
   14
        Amendment rights are being chilled. This is especially so because the Act under
   15
   16   scrutiny imposes criminal sanctions for failure to comply.” Doe v. Harris, 772 F.3d
   17
        563, 583 (9th Cir. 2014). “Where a prosecution is a likely possibility, yet only an
   18
        affirmative defense is available, speakers may self-censor rather than risk the perils
   19
   20   of trial. There is a potential for extraordinary harm and a serious chill upon
   21
        protected speech.” Ashcroft v. Am. Civil Liberties Union, 542 U.S. 656, 670-71
   22
   23   (2004).

   24
   25
   26                                                113
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2304 Page 114 of 120




    1         The same is true here. While a preliminary injunction is pending, there may

    2   be some hardship on the State. Nevertheless, because the ammunition background
    3
        check statutes threaten criminal sanctions on sellers and residents and often
    4
    5   completely block the acquisition of ammunition, the statutes pose the potential for
    6
        harm on Plaintiffs by inhibiting and obstructing their ability to defend their
    7
        properties, families, and lives. The balance of hardships favors Plaintiffs.
    8
    9         The Attorney General argues that any time a State is enjoined by a court from
   10
        effectuating statutes enacted by representatives of its people, it suffers a form of
   11
   12   irreparable injury. “But the Ninth Circuit has distanced itself from this

   13   understanding of a state’s irreparable injury.” Lydia Olson, et al. v. State of
   14
        California, et al., No. CV1910956-DMG-RAOx, 2020 WL 905572, at *15 (C.D.
   15
   16   Cal. Feb. 10, 2020) (citing Latta v. Otter, 771 F.3d 496, 500 n.1 (9th Cir. 2014))
   17
        (“Individual justices, in orders issued from chambers, have expressed the view that a
   18
        state suffers irreparable injury when one of its laws is enjoined. No opinion for the
   19
   20   Court adopts this view.”) (internal citations omitted). And if there is any injury to
   21
        the State, it is unquestionably of its own making.
   22
   23
   24
   25
   26                                                 114
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2305 Page 115 of 120




    1         4. Public Interest

    2         Once Plaintiffs satisfy the first two factors (likelihood of success on the merits
    3
        and irreparable harm), the traditional injunction test calls for assessing the harm to
    4
    5   the opposing party and weighing the public interest. Sometimes these factors merge
    6
        when the Government is the opposing party.” Nken v. Holder, 556 U.S. 418, 435
    7
        (2009). The public interest favors the exercise of Second Amendment rights by
    8
    9   law-abiding responsible citizens. It is always in the public interest to prevent
   10
        government from violating a citizen’s constitutional rights. Hobby Lobby Stores,
   11
   12   Inc. v. Sibelius, 723 F.3d 1114, 1145 (10th Cir. 2013), aff’d sub nom., Burwell v.

   13   Hobby Lobby Stores, Inc., 134 S. Ct. 2751 (2014); Doe v. Harris, 772 F.3d at 583
   14
        (quoting Sammartano v. First Judicial Dist. Court, 303 F.3d 959, 974 (9th Cir.
   15
   16   2002) (“Finally, the public interest favors the exercise of First Amendment rights . . .
   17
        . we ‘have consistently recognized the significant public interest in upholding First
   18
        Amendment principles.’”). Where a likely constitutionally infringing statute is
   19
   20   preliminarily enjoined to maintain the status quo pre-infringement, the injunction is
   21
        in the public interest. That is the case here.
   22
   23         This is not like the case in Tracy Rifle & Pistol LLC v. Harris (118 F. Supp.

   24   3d 1182 (E.D. Cal. 2015), aff’d, 637 F.App’x 401 (9th Cir. 2016)), finding the
   25
   26                                                    115
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2306 Page 116 of 120




    1   balance of harms weighed in favor of the government. There the court was

    2   understandably concerned noting, “[t]he costs of being mistaken, on the issue of
    3
        whether the injunction would have a detrimental effect on handgun crime, violence,
    4
    5   and suicide, would be grave.” Id. at 1193. On the other side of the scale in Tracy,
    6
        the irreparable harm to plaintiffs was slight. In one case, the plaintiff’s harm
    7
        involved taking down window handgun decals and in another case the plaintiff’s
    8
    9   harm was taking down a three-by-two-foot sign shaped like a handgun hung outside
   10
        the plaintiff’s store. Id. at 1191. The stores were still permitted to advertise
   11
   12   firearms in other ways. Id. Consequently, Tracy’s balancing in favor of the

   13   government and denial of injunctive relief, despite the plaintiffs’ likelihood of
   14
        success on the merits, makes sense. Here, in contrast, the potential for the most
   15
   16   serious kind of irreparable harm a person can suffer due to the government blocking
   17
        access to ammunition, is far weightier than the harm in Tracy.
   18
              The public interest also lies in maintaining the unitary strength of the many
   19
   20   United States of America, which dormant Commerce Clause principles support.
   21
        Though the State of California is a large and important member, it is still only one
   22
   23   part of the greater 50-state economy. The anti-importation provisions insulate the

   24
   25
   26                                                116
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2307 Page 117 of 120




    1   state from ammunition commerce and competition from the other states. The

    2   United States Congress may have the authority to do that, but not state lawmakers.
    3
                                            III.   CONCLUSION
    4
    5             Together, the background check requirement for all ammunition purchases in
    6
        California and the anti-importation provisions that prohibit direct sales to residents
    7
    8   often effect a complete statutory barrier to the lawful purchase of ammunition.

    9   Moreover, the provisions are interlocking and derive from the same section of
   10
        Proposition 63. See §§ 8.1 through 8.16. The anti-importation provisions are not
   11
   12   severable from the ammunition background check requirements. Even if only one
   13
        part was unconstitutional both parts would need to be enjoined. But severability
   14
        does not matter here, as both parts fail constitutional muster and require injunctive
   15
   16   relief.
   17
                  The Court does not lightly enjoin a state statute, even on a preliminary basis.
   18
   19   However, just as the Court is mindful that a majority of California voters approved

   20   Proposition 63 and that government has a legitimate interest in protecting the public
   21
        from gun violence, it is equally mindful that the Constitution remains a shield from
   22
   23   the tyranny of the majority. As Senator Kennedy said, “[t]he judiciary is – and is
   24
        often the only – protector of individual rights that are at the heart of our
   25
   26                                                   117
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2308 Page 118 of 120




    1   democracy.”58 Law-abiding citizens are imbued with the unalienable right to keep

    2   and bear firearms along with the ammunition to make their firearms work. That a
    3
        majority today may wish it were otherwise, does not change the Constitutional right.
    4
    5   It never has. California has tried its unprecedented experiment. The casualties
    6
        suffered by law abiding citizens have been counted. Presently, California and many
    7
        other states sit in isolation under pandemic-inspired stay-at-home orders. Schools,
    8
    9   parks, beaches, and countless non-essential businesses are closed. Courts are
   10
        limping by while police make arrests for only the more serious crimes. Maintaining
   11
   12   Second Amendment rights are especially important in times like these. Keeping

   13   vigilant is necessary in both bad times and good, for if we let these rights lapse in
   14
        the good times, they might never be recovered in time to resist the next appearance
   15
   16   of criminals, terrorists, or tyrants.
   17
               Accordingly, the Court enjoins the State of California from enforcing the
   18
        ammunition sales background check provisions found in California Penal Code §§
   19
   20
   21
   22   58
        Senator Ted Kennedy, Senate Hearing on the Nomination of Robert Bork, 1987.
   23 Norma Vieira & Leonard Gross, Supreme Court Appointments: Judge Bork and the
   24 Politicization of Senate Confirmations 26 (Southern Illinois University Press 1998).
   25
   26                                                 118
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2309 Page 119 of 120




    1   30370(a) through (d) and 30352, and the ammunition anti-importation provisions

    2   found in §§ 30312(a) and (b), 30314(a). Criminal enforcement of California Penal
    3
        Code §§ 30365, 30312(d) and 30314(c) is preliminarily enjoined by the Attorney
    4
    5   General and all other law enforcement defendants during the pendency of this
    6
        action.
    7
              It is not the Court’s role to dictate to a state how it should go about attempting
    8
    9   to accomplish its goal. If the state objective is to make it extremely difficult, if not
   10
        impossible, for its law-abiding citizens to purchase protected ammunition, then this
   11
   12   law appears to be well-drafted. However, if the genuine object is to keep

   13   ammunition out of the hands of those who should not be able to buy it, perhaps the
   14
        State could create a database (that would include persons prohibited, i.e., aliens
   15
   16   unlawfully present, felons, and others) and simply make that information available
   17
        to sellers by cross-checking with the magnetic strip on a standard driver’s license
   18
        and by allowing out-of-state vendors the same ability to engage in commerce as it
   19
   20   does California vendors.
   21
                     IT IS HEREBY ORDERED that:
   22
   23         1. Defendant Attorney General Xavier Becerra, and his officers, agents,
   24             servants, employees, and attorneys, and those persons in active concert or
   25
   26                                                 119
   27
   28
Case 3:18-cv-00802-BEN-JLB Document 60 Filed 04/23/20 PageID.2310 Page 120 of 120




    1           participation with him, and those duly sworn state peace officers and

    2           federal law enforcement officers who gain knowledge of this injunction
    3
                order or know of the existence of this injunction order, are enjoined from
    4
    5           implementing or enforcing the ammunition sales background check
    6
                provisions found in California Penal Code §§ 30370(a) through (d) and
    7
                30352, and the ammunition anti-importation provisions found in
    8
    9           §§ 30312(a) and (b), and 30314(a) as well as the criminal enforcement of
   10
                California Penal Code §§ 30365, 30312(d) and 30314(c).
   11
   12        2. Defendant Attorney General Xavier Becerra shall provide forthwith, by

   13           personal service or otherwise, actual notice of this order to all law
   14
                enforcement personnel who are responsible for implementing or enforcing
   15
   16           the enjoined statute. Within 10 days, the government shall file a
   17
                declaration establishing proof of such notice. Alternatively, the parties
   18
                may file a stipulation.
   19
   20           IT IS SO ORDERED.
   21
                DATED: April 23, 2020
   22
   23                                               _______________________________
                                                    Roger T. Benitez
   24
                                                    United States District Judge
   25
   26                                              120
   27
   28
